JANUARY 1996

CQMMISSIQN PECISIQNS AND ORPERS
01-22-96
01-25-96
01-25-96

Southern Minerals, et al.
L & J Energy Company
Steele Branch Mining

WEVA 92-15-R
PENN 93-15
WEVA 92-953

Pg. 1
Pg. 4
Pg. 6

SE

Pg. 21

APMINISIRATIVE LAW JUDGE DECISIONS
01-16-96
01-17-96
01-17-96
01-17-96
01-22-96
01-23-96
01-24-96
01-26-96
01-29-96
01-30-96
01-30-96

Jim Walter Resources, Inc.
Sec. Labor for William DeLong v.
Bruce Young/BNA Trucking, etc.
Stillwater Mining Company
Somerset Mining Company
S & H Mining, Inc.
Brad Lehto v. Copper Range Co.
Orville E. Moore v. Amax Coal West, Inc.
Harold Moody emp. by Grand River, etc.
Gouverneur Talc Company
Chris Schtdtz v. Stillwater Mining
Tilcon coruiecticut, Inc.

94-667-R

KENT 95-769-D

WEST 95-158-M
WEST 95-267-R
SE
93-9
LAKE 95-355-DM
WEST 95-134-D
CENT 95-214-M
YORK 95-70-M
WEST 95-513-DM
YORK 94-3-M

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

43
SO
58
65
67
73
84
90

MASTER 91-1
WEST 95-282-DM
LAKE 94-72
LAKE 94-72

Pg.
Pg.
Pg.
Pg.

101
103
112
113

31
34

APMINISTiATIYE LAW JUDGE QRDERS
01-02-96
01-17-96
01-24-96
01-25-96

Keystone Coal Mining Corporation
Donald Wallace v. Barrick Goldstrike
Buck Creek Coal, Inc.
Buck Creek Coal, Inc.

i

JANUARY

199 6

Review was granted in the following cases dµring the month of January:

Secretary of Labor , MSHA v. Cyprus Emerald Resources Corporation , Docket No.
PENN 94-23, etc.
(Judge Fauver, November 29, 1995)
Secretary of Labor, MSHA v. Thunder Basin Coal Company, Docket No. WEST 94 - 370.
{Judge Arnchan, December 12, 1995)
Secretary of Labor~ MSHA v. L & J Energy Company, Inc.~ Docket No. PENN 93 - 15 .
Reconsideration - (Judge Weisberger, November 30, 1995 )
Review was not gran~ed in the following cases dµring the month of January :
Secretary of Labor, MSHA v. Brown Brothers Sand Co . , Docket No. SE 95 - 33 1 - M.
(Judge Feldman, November 30, 1995)
Southern Minerals, et al . v . Secretary of Labor, MSHA, Docket No. WEVA 92-15 - R,
et al.
(Judge Barbour, December 13, 1995 partial decision)

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET WI, eTH F\.OOR
WASHINGTON. O.C. 20009

January 22, 1996

SOUTHERN MINERALS, INC.,
TRUE ENERGY COAL SALES, INC.,
and FIRE CREEK, INC.,
v.

Docket Nos. WEYA 92-15-R, etc.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

ORDER
On January 11, 1996, the Secretary of Labor filed with the Commission a petition for
discretionary review seeking review of Administrative Law Judge David F. Barbour's December
13, 1995 Partial Decision dismissing True Energy Coal Sales, Inc., {"True Energy") from the
proceedings.
The judge based the dismissal on his conclusion that True Energy is not an operator, as
defined in section J(d) the Mine Act, 30 U.S.C.§ 803(d). In dismissing True Energy, the judge
did not expressly direct that his dismissal "be entered as a final decision, nor did he find, pursuant
to Rule 54(b)1 [of the Federal Rules·ofCivil Procedure,] that there is no just reason for delay."
1

Rule l(b) of the Commission's Procedural Rules provides that the Federal Rules of
Civil Procedure shall apply "so far as practicable" in the absence of applicable Cominission rules.
29 C.F.R. § 2700. l(b).
Rule 54(b) states in part:
[W]hen multiple parties are involved, the court may direct the t'.Dtry
of a final judgment as to one or more but fewer than all of the
claims or parties only upon an express determination that there is
no just reason for delay and upon an express direction for the entry
ofjudgment. In the absence of such determination and direction,
any order or other fonn of decision, however designated, which

1

Pontiki Coal Corp., 17 FMSHRC 263, 264 (March 1995).
Accordingly, we conclude that the order dismissing True Energy is not ·final, and that
therefore the Secretary's petition for discretionary review is premature. The secretary's petition is
denied without prejudice.

('

'U"~ { . rz_.~ -~
James C. Riley, Commissiol?e"r

adjudicates ... the rights and liabilities of fewer than all the parties
shall not tenninate the action as to any of the claims or parties, and
the order or other form of decision is subject to revision at any time
before the entry ofjudgment adjudicating ... the rights and
liabilities of all the parties.
Fed. R. Civ. P. 54(b).

2

Distribution
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203

Robert I. Cusick, Esq.
Marco M. Rajkovich, Esq.
Wyatt, Tarrant & Combs
1700 Lexington Financial Center
Lexington, KY 40507
Administrative Law Judge David Barbour
Federal Mine Safety &. Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041
\

3

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January

25, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. PENN 93-15

v.

L&J ENERGY CO:MPANY, INC.

BEFORE: Jordan, Chairman; Doyle, Holen, Marks and Riley, Commissioners

ORDER
BY THE COMMISSION:
The Secretary of Labor has filed a motion for reconsideration of the Commission's
January 11, 1996, denial of the petition for discretionary review previously filed by L&J Energy
Company, Inc. ("L&f'). L&J supports the Secretary's motion and requests oral argument. Upon
review of the parties' submissions, the Secretary's motion is granted in part. Review is directed
only as to issue IV set forth in L&J' s petition. Briefing is stayed pending further order of the
Commission and the request for oral argument is denied.

~t-~

M

~rdan,C~

?J~ti. ~

Joyce A. Doyle, CommissiOnef

4

Arlene Holen. Commissioner

Marc Lincoln Marks, Commissioner

~c.~----

0

s C. Riley, CommissiOllCf-

Distribution

Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Henry Chajet, Esq.
Kyle W. Parker, Esq.
Patton Boggs, L.L.P.
2550 M Street, N.W.
Washington, D.C. 20037
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite l 000
Falls Church, VA 22041

5

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, ITH FLOOR
WASHINGTON, D.C. 20006

January 25, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEV A 92-953

STEELE BRANCH MINING

BEFORE: Jordan, Chainnan; Doyle, Holen and Marks, Commissioners1

\

DECISION

BY: Jordan, Chainnan and Marks, Commissioner2
This civil penalty proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U .S.C. § 801 et seq. (1988) ("Mine Act" or "Act"), involves a citation issued by the
Department of~bor's Mine Safety and Health Administration ("MSHA" ) to Steele Branch

1

Commissioner Riley assumed office after this case had been considered and decided at a
Commission decisional meeting. A new Commissioner possesses legal authority to participate in
pending cases, but such participation is discretionary. Mid-Continent Resources, Inc., 16
FMSHRC 1218, n.2 (June 1994). In the interest of efficient decision making, Commissioner Riley
has elected not to participate in this matter.
2

Chainnan Jordan and Commissioner Marks vote to affirm the judge's decision.
Commissioner Doyle and Commissioner Holen would remand this matter to the judge. In
Pennsylvania Electric Co., 12 FMSHRC 1562, 1563-65 (August 1990), aff'd on other grounds,
969 F .2d 1501 (3d Cir. 1992), the Commission detennined that the effect of an evenly split vote,
in which at least two Commissioners would affirm a judge's decision, is to leave the decision
standing as if affirmed. Accordingly, the vote of Chairman Jordan and Commissioner
Marks to affirm the judge' s decision is the Commission' s disposition.

6

Mining ("Steele Branch") alleging a violation of 30 C.F.R. § 77.404(a).3 Following an evidentiary
hearing, Administrative Law Judge George'A. Koutras detennined that Steele Branch violated the
cited standard and that the violation was significant and substantial ("S&S"),4 and assessed a civil
penalty of$4,500. 15 FMSHRC 1667 (August 1993) (ALJ). Steele Branch timely filed a petition
for discretionary review challenging the judge's finding of violation, his conclusion that the
violation was S&S, and the penalty assessed. For the reasons set forth below, we affirm.

I.
Factual and Procedural Background
Steele Branch, owned by the Geupel Construction Company ("Geupel"), operated the No.
927 surface coal mine, in Logan County, West Virginia. On April 23, 1991, while Rayburn
Browning operated the No. 9 road grader (Caterpillar Model 16) used to maintain the haulage
road, the grader's engine stalled on a hill and the grader rolled backwards. Apparently unable to
control the vehicle, Browning jumped off and the grader ran over him. Browning sustained fatal
injuries.
On April 24, MSHA Inspector Donald Mills directed the inspection and testing of the
grader. The grader was equipped with a hydraulic service braking system and a mechanically
applied parking brake which was also intended to function as an emergency brake. Tr. 184. The
service braking system is the primary system for stopping and holding the machine. 15 FMSHRC
1695.
The inspector caused the brakes to be tested on approximately a 9.5% grade with the
participation of mechanics employed by the C. I. Walker Machinery Co. ("Walker"), a Caterpillar
dealer. Tr. 215. With the grader engine running, the service brakes and the parking brake
functioned properly. Because the investigation revealed that the engine had stalled, the grader's
service brakes were also ·tested on level ground with the engine turned off Tr. 31, 212, 215. The

3

Section 77.404(a) provides:
Mobile and stationary machinery and equipment shall be maintained
in safe operating condition and machinery or equipment in unsafe
condition shall be removed from service immediately.

30 C.F.R. § 77. 404(a).
4

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), which distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or health hazard ...."

7

tests revealed that, with the engine turned off, only the first brake application produced sufficient
pressure to stop the grader: Tr: 217. All successive brake applications produced zero pressure.
Tr. 32, 75, 217-19, G. Ex. 5, R. Ex.5. The inspector concluded that a component of the braking
system, the "accumulator," was not functioning properly and caused the defective condition.s Tr.
32-33, 41-42.
In addition, the tests showed that the parking brake was able to hold the grader in place on
a grade once the grader had been brought to a stop. 15 FMSHRC at 1695. However, the tests
did not establish that the parking brake was capable of bringing the grader to a stop if the grader
were rolling free on a grade. Id. The inspector also detennined that the brake pressure gauge
was defective. Tr. 55. On April 29, Inspector Mills issued Steele Branch a citation alleging an
S&S violation of 30 C.F.R. § 77.404(a)6 involving a moderate degree ofn~gligence.
The judge found that the grader engine quit for an unknown reason while Browning was
operating it. 15 FMSHRC at 1689. He detennined that the accumulator was defective and,
applying the Commission's "reasonably prudent person" test, concluded that the grader was
unsafe to operate within the meaning of section 77.404(a). Id at 1696. The judge also concluded
that the violation was S&S and that moderate negligence was involved, and assessed a civil
penalty of $4,500. Id at 1701.

s The accumulatods described in the service manual as:
the pressure source for brake actuation. Its accumulation of oil,
under nitrogen pressure, is released to apply the brakes whenever
the brake pedal is depressed . . . . Fully charged, the accumulator
provides for approximately five brake applications after the d~esel
engine has been shut off.
G. Ex. 3, R. Ex. 9.
6

The citation stated:
The investigation of a fatal surface machinery (grader) accident at
this mine revealed that the Caterpillar Grader involved, Model No.
16, serial No. 49G915, was not ~aintained in a safe operating
condition, in that based on the specifications of the manufactor (sic)
the fully charged accumulator provides for approximately five brake
applications after the diesel engine has been shut off. The investigation revealed through testing that only one brake application was
provided after the diesel engine wa5 shut off. Also, the brake
pressure gauge, located on the instrument panel in the cab of the
grader (Company No. 03009) was found to be inoperative....

G.Ex. 2.

8

II.
Disposition
A.

The Violation

Steele Branch contends that the grader's braking system as a whole was functioning in
compliance with industry standards and that, even if the accumulator was not functioning in
accordance with the manufacturer's specifications, that fact alone did not render the grader unsafe
within the meaning of the cited standard, because under the circumstances of this case "a
reasonably prudent person" would not have recognized "a hazard warranting corrective action."
S. B. Br. at 10.
The Secretary responds that substantial evidence supports the judge's determination of
violation. Sec. Br. at 4-9. The Secretary maintains that the judge correctly applied the "reasonably prudent person" test in concluding that the grader was unsafe. Id
The Commission is bound by the terms of the Mine Act to apply the substantial evidence
test when reviewing an ctdministrative law judge's decision. 30 U.S.C. § 823(d)(2}(A}(ii)(I). The
term "substantial evidence" means "such relevant evidence as a reasonable mind might accept as
adequate to support [the judge's] conclusion." Rochester & Pittsburgh Coal Co., 11 FMSHRC
2159, 2163 (November 1989), quoting Consolidated &lison Co. v. NLRB, 305 U.S. 197, 229
(1938). While we do not lightly overturn a judge's factual findings, neither are we bound to affirm
such determinations if only slight or dubious evidence is present to support them. See, e.g.•
Krispy Kreme Doughnut Corp. v. NLRB, 732 F .2d 1288, 1293 (6th Cir. 1984); Midwest Stock
&change, Inc. v. NLRB, 635 F .2d 1255, 1263 (7th Cir. 1980).

1.

The condition of the grader

The Caterpillar service manual called for the accumulator to provide approximately five
brake applications after engine shutoff A Walker mechanic's report indicated that "the number of
brake applications that is normally supplied by the accumulator with the engine off is five
applications." R. Ex. 5, attachment dated April 25, 1991. Steele Branch's brake expert.appeared
to concede that the accumulator should have been repaired i( it provided for only one braking
application. 15 FMSHRC 1692. Inspector Mills indicated that an accumulator that provides for
only three braking applications should be repaired. Id at 1696.7 Steele Branch does not dispute

7

Respondent argued that MSHA's post-accident investigation did not reveal. the condition
of the grader at the time of the fatality since the braking system might have been damaged in the
accident. 15 FMSHRC at 1693. The judge considered but rejected this argument, concluding
that "[t]he credible and unrebutted testimony of Inspector Mills reflects that there was no collision
damage to the loader braking system as a result of the accident . . . .,, Id The judge pointed out

9

the results ofMSHA's test of the grader's brakes showing that only one application of brakes was
possible with the engine off. We therefore conclude that substantial evidence supports the judge's
finding that the grader1s braking system only provided one service brake application after engine
stoppage because the brake accumulator, a "critical and integral component" of the braking
system, was defective. 15 FMSHRC at 1693, 1696.
2.

Application of the "reasonably prudent person" test

In Alabama By-Products, 4 FMSHRC 2128 (December 1982), the Commission held:
[I]n deciding whether equipment or machinery is in safe or unsafe
operating condition, . . . the alleged violative condition is appropriately measured against the standard of whether a reasonably
prudent person familiar with the factual circumstances surrounding
the_allegedly hazardous condition, including any facts peculiar to
the mining industry, would recognize a hazard warranting corrective action.
4 FMSHRC at 2129~' In Ideal Cement Co., 12 FMSHRC 2409 (November 1990), the Commission elaborated on the test described in Alabama By-Products:
[I]n interpreting and applying broadly worded standards, the appropriate test is not whether the operator had explicit prior notice of a
specific prohibition or requirement, but whether a reasonably
prudent person familiar with the mining industry and the protective
purposes of the standard would have recognized the specific prohibitions or requirement of the standard.

Id at 2416. See also Dolese Brothers Co., 16 FMSHRC 689, 694 (April 1994).
In conclu~ing that Steele Branch violated the standard, the judge expressly relied on the
decisions which set forth the reasonably prudent person test. Alabama By-Products, supra; Ideal
Cement Co., supra; Southern Ohio Coal Co., 13 FMSHRC 912 (June 1991). 15 FMSHRC at
1687-88. To support his conclusion that the grader was unsafe within the meaning of section
75.404(a), the judge relied on the evidence indicating that a fully charged accumulator should

that "respondent's accident report reflected that the only damage to the grader was a cracked rear
cab glass and two broken engine mounts." Id Substantial evidence supports the judge's finding
that the accident itself did not render the accumulator faulty.
8

The underground coal standard addressed in Alabama By-Products, 30 C.F.R.
§ 75. l 725(a)> contains the same text found in section 77.404(a), the surface coal standard
involved here.

10

have provided the grader with approximately five braking applications after the engine was shut
off, and that the accumulator in this case, which provided for only a single braking application
after engine shutoff, needed repair. 15 FMSHRC at 1696. The judge, determining that the record
did not support respondent's claim that the parking brake could also perform as an emergency
brake, rejected Steele Branch1s claim that the parking brake rendered the grader safe. Id. at 1695.
Invoking Alabama By-Products, Steele Branch argues on review that it should be relieved
of liability because a reasonably prudent person would not have recognized that the grader was
hazardous. S. B. Br. at 10-21. Steele Branch bases this contention on the presence of an
'
operable parking brake. Id at 14-19. Steele Branch maintains that the parking brake in this case
was also designed to serve as the emergency brake, and that therefore the grader was in conformance with industry requirements and may not be considered unsafe.. Id The Secretary agrees
that the Alabama By-Products test applies, and contends that the judge's decision is faithful to it.
Sec. Br. at 4-9.
Contrary to the view of the dissent, the question on review is not whether Steele Branch
should have recognized that a grader's service brakes must provide for five braking applications
after engine shutoff (slip op. at 13-14). Rather, we examine whether substantial evidence
supports the judge's deteirnination that a reasonably prudent person would have recognized that a
grader that provided only one braking application after engine shutoff was unsafe within the
prohibition of the standard. See Alabama By-Products, supra; Ideal Cement Co., supra.9
Substantial evidence supports ,the judge's conclusion that the parking brake did not render
the grader safe to operate notwithstanding the condition of the accumulator. As the judge pointed
out, while the grader service manual refers to the parking brake and the wheel brakes, "it does not
use the term 'emergency' brake." 15 FMSHRC at 1690. Similarly, the grader operation maintenance guide "contains detailed information concerning the parking brake but does not use the
term 'emergency' brake." Id The Society of Automotive Engineers' ground vehicle standards for
braking performance for graders describe the parking brake system as "the system to hold stopped
machinery stationary." 15 FMSHRC at 1695 (emphasis omitted). Although respondent's expert
witness offered the opinion that the grader's parking brake was capable of stopping the grader in
an emergency, the judge found "no evidence that the testing included allowing the grader to roll

9

Our colleagues also suggest that, in applyip.g the reasonably prudent person test, the
judge should have examined whether the reasonably prudent person would have recognized the
existence of a hazard "despite having a grader accumulator that was properly charged in accordance with the service manual." Slip op. at 13-14. Although the operator's purported reliance on
the service manual is a factor that may be considered in determining the level of negligence for
purposes of assessing the penalty, see section C.2. infra, it has no bearing on whether the
operator violated the standard. As we have frequently had occasion to observe, the Mine Act
imposes liability without regard to fault. E.g., Fort Scott Fertilizer - Cu/Ior, Inc., 17 FMSHRC
1112, 1115 (July 1995).

11

free on a grade and then bringing it to a stop while it was rolling by activating the park brake."
Id
We agree with the judge that the reasonably prudent person would recogniz.e the grader to
be unsafe because "one can reasonably conclude that in the event of unexpected engine failure, the
first instinct of the operator would be to attempt to stop the grader by depressing the foot service
brakes, the primary braking system designed to stop.the loader under operating conditions." 15
FMSHRC at 1696. In the event of an engine failure, the ability of the equipment ·operator to stop
the grader safely is significantly impaired if only a single brake application is-possible. This
conclusion is supported by respondent's own expert witness, who confinned that applying the foot
service brakes would also be his first reaction if a grader were rolling downhill with the engine off
15 FMSHRC at 1679.
We conclude that substantial evidence supports the judge's conclusion that the grader was
in an unsafe condition and, therefore, in violation of the standard. Accordingly, we affinn the
judge's detennination of violation.

B.

Significant and Substantial

Steele Branch challenges the judge's affinnance· of the S&S finding, arguing in part that a
serious injury was not a reasonably foreseeable outcome of the violation here. S. B. Br. at 21-23.
The Secretary responds that substantial evidence supports the judge's conclusion that, under the
specific conditions at the mine, a reasonably serious injury was reasonably likely to result from the
violation. Sec. Br. at 9-11.
A violation is S&S if, b~sed on the particular facts surrounding the violation, there exists a
reasonable likelihood that the hazard contributed to will result in an injury or illness of a rea5onably serious nature. Cement Division, National Gypsum Co., 3 FMSHRC 822, 825-26 (April
1981}. In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984}, the Commission further
explained:

In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: (1} the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard--that is, a
measure of danger to safety--contributed to by the violation; (3} a
reasonable likelihood that the hazard contributed to will result in an
injury; and (4} a reasonable likelihood that the injury in question
will be of a reasonably serious nature.

See also Austin Power, Inc. v. Secretary, 861F.2d99, 103-04 (Sth Cir. 1988), afj'g, 9 FMSHRC
2015, 2021 (December 1987) (approving Mathies criteria}.

12

Steele Branch's challenge relates to the third element of the Mathies test, "a reasonable
likelihood that the hazard contributed to will result in an injury:" Id. at 3-4. In relevant part, the
judge determined that:
the discrete hazard created by the failure of the accumulator to
provide for more than one braking application with the engine off,
particularly where the grader is operated over an inclined roadway
with many curves, presented a reasonable likelihood that the hazard
created would result in an injury . . . of a reasonable [sic] serious
nature.
15 FMSHRC at 1698.
We base our r~solution of this issue "on the particular facts surrounding the
violation .. .. " Texasgulf. Inc., 10 FMSHRC 498, 501(April1988). We agree With the judge
that, given the condition of the grader, it was reasonably likely that a reasonably serious injury
would occur. The record establishes that the grader service brakes provided only one brake
application after engine shutoff although the manufacturer's specifications call for approximately
five brake applications after shutoff. The grader was operated on a hilly, curved road, thereby
increasing the hazards associated with brake failure. In fact, the equipment operator unsuccessfully attempted to stop the grader after the engine stopped and sustained fatal injuries. Thus,
substantial evidence supports the judge's conclusion that the violation was S&S, and we accordingly affirm.10

C.

Civil Penalty

In challenging the civil penalty of$4,500, Steele Branch asserts that the Secretary's delay
in proposing the penalty was unreasonable and prejudicial, that the judge's conclusion of moderate
negligence was erroneous, and that, since it is now out of business, no penalty should be assessed.

1.

Delayed proposal

Under section 105(a) of the Mine Act, the Secretary must notify the operator of a
proposed civil penalty "within a reasonable time after the termination of such inspection or
investigation" giving rise to the citation or order. 30 U.S.C. ·§ 815(a). H;ere, the citation was
issued on April 29, 1991 and terminated on June 19, 1991, but notification of the proposed
assessment was not.forthcoming until May 19, 1992. The operator alleges that this delay was
prejudicial because it was unable to call as a witness MSHA Inspector James Davis, who had been
10

We reject Steele Branch's argument that its violation was not S&S because it ceased
mining operations subsequent to the violation at issue here.

13

indicted and tried for a criminal offense subsequent to the investigation oft~e fatality. S. B. Br. at
24.11
Section 105(a) does not establish a limitations period within which the Secretary must
issue penalty proposals. See Rhone-Poulenc of Wyoming Co., 15 FMSHRC 2089, 2092-93
(October 1993), aff'd, 57 F.3d 982 (10th Cir. 1995); Salt Lake County Rd. Dept. , 3 FMSHRC
1714 (July 1981); and Medicine Bow Coal Co., 4 FMSHRC 882 (May 1982). In commenting on
the Secretary's statutory responsibility to act "within a reasonable time," the key Senate Committee that drafted the bill enacted as the Mine Act observed that "there may be circumstances,
although rare, when prompt proposal of a penalty may not be possible, and the Committee does
not expect that the failure to propose a penalty with promptness shall vitiate any proposed penalty
proceeding." S. Rep. No. 181, 95th Cong., 1st Sess. 34 (1977), reprinted in Senate Subcommittee on Labor, Committee, on Human Resources, 95th Cong., 2d Sess., Legislative History of the
Federal Mine Safety and Health Act of 1977, at 622 (1978). Accordingly, in cases of delay in the
Secretary's notification of proposed penalties, we examine the same factors that we consider in the
closely related context of the Secretary's delay in filing his penalty proposal with the Commission:
the reason for the delay and whether the delay prejudiced the operator.
The investigation report12 is undated and there is no indication whether the preparation of
that report accounted for some of the 11 months that elapsed between termination of citation and
issuance of the proposed assessment. The Secretary has not offered any explanation for his delay
but does challenge the operator's claim of prejudice. Sec. Br. at 13-15.
Concerning the reason for delay, we take official notice, as we did in Rhone-Poulenc, of
tQe Secretary's unusually high case load in 1992, and the resultant delay it caused in the penalty
proposal process. See 15 FMSHRC at 2094. The civil penalty involved here was prepared in
1992, and we view that consideration as constituting adequate reason for the delay. However, we
caution the Secretary that our disposition of this challenge is not an endorsement of unbridled
Secretarial delay in notifying operators of proposed penalties.
We further conclude, in agreement with the judge, 13 that Steele Branch has failed to
demonstrate that·it was prejudiced by the delay in notification. At no time has Steele Branch
identified how or why Inspector Davis's testimony would affect its case beyond. claiming that his
unrelated criminal conviction "goes to his credibility." Tr. 104. Inspector Davis was not a
witness at the hearing, and nothing prevented Steele Branch from calling witnesses to testify. We
accordingly affirm the judge's rejection of the operator's arguments concerning delay.

11

Steele Branch mistakenly refers to section 105(d) of the Mine Act, 30 U.S.C. § 815(d).

12

G. Ex. 5.

13

15 FMSHRC at 1701.

14

2.

Negligence

Steele Branch challenges the judge's finding of moderate negligence. The operator argues
that the accumulator was adequately charged at the time of the accident and points out the
manual's statement that an accumulator which is fully charged will provide approximately five
braking applications. S. B. Br. at 24-25. According to Steele Branch, the accumulators failure
was therefore not due to any fault of the operator. Id The operator further contends that the
accumulator may not have been defective, since its replacement did not solve the problem, which
reqµired changing all four brake assemblies. Id
The operator's asserted reliance on the manual might have some persuasive force if the
record had disclosed that the persons responsible for maintaining and repairing the grader were
even aware of the provision in question. In fact, the record discloses just the opposite. In finding
moderate negligence, the judge relied on the admission of respondent's master mechanic that ''he
was unaware of the service manual recommendation that the accumulator should provide
approximately five brake applications with the grader engine off[.]" 15 FMSHRC at 1700.
Although William Roberts, the equipment manager for Geupel pointed out that none of the
manuals directed the user to test the brake accumulator system for five applications after the
engine has been shut off. he described how such a test should be conducted and admitted he had
performed such tests in the past. 15 FMSHRC at 1674-75, 1693. The operator's failure to make
sure its mechanics understood both the manufacturer's specifications for the grader's brakes, as
well as the need to conduct the kind of test that would verify whether the grader was performing
according to these standards, indicates a lack of reasonable care consistent with the judge's finding
of moderate negligence.
·
The judge's negligence determination was also based on the admission of equipment
manager Roberts "that he was unaware of any accumulator pressure checks ever being made for
the grader, and had no knowledge that the grader accumulator had ever been tested." 15
FMSHRC at 1700. Roberts's testimony provides support for the judge's conclusion that the
operator "had no method of prevention maintenance which could have detected the condition
prior to the accident." Id
Accordingly, we conclude that substantial evidence supports the judge's finding of
moderate negligence and affirm that determination.

3.

Effect of going out of business

We reject as unsupported Steele Branch's assertion that it should be relieved of its civil
penalty liability because it is no longer in business. S. B. Br. 25-26. Beyond this bald statement,
it has provided neither the judge nor the Commission with any evidence on this claim. See
Spurlock Mining Co., Inc., 16 FMSHRC 697 (April 1994). Accordingly, we affirm the judge's
rejection of this argument.

15

III.
Conclusion
For the foregoing reasons, we affirm the judge's decision.

•

16

Commissioners Doyle and Holen, concurring in part and dissenting in part:
We agree that substantial evidence supports the judge's determination that the parking
brake alone did not render the grader safe to operate. 15 FMSHRC 1667, 1695 (August
l 993)(ALJ); slip op. at 6. We dissent, however, from the affinning Commissioners' opinion that
the administrative law judge appropriately applied the reasonably prudent person test in
determining whether Steele Branch had violated 30 C.F.R. § 77.404(a)1 and would remand for
further analysis of that issue.
The citation issued to Steele Branch alleged as follows:
The investigation of a fatal surface machinery (grader) accident at this mine
revealed that the Caterpillar Grader .. . was not maintained in a safe operating
condition, in that based on the specifications ofthe [manufacturer's manual,] the
fully charged accumulator provides for approximately five brake applications
after the diesel engine has been shut off. The investigation revealed through
testing that only one brake application was provided after the diesel engine was
shut off.
G. Ex. 2 (emphasis added). The inspector testified that he had relied on the manual provision in
reaching his conclusion that the grader was unsafe. 15 FMSHRC at 1691.
The judge, also relying on the service manual to the effect that "a fully charged
accumulator should provide approximately five brake applications after the engine is shut off,"
concluded that the grader's brake accumulator was defective, thereby rendering the grader wtsafe
to operate. 15 FMSHRC at 1696. Accordingly, he fowtd a violation of30 C.F.R. 77.404(a). Id
On review, the operator challenges the judge' s finding of violation, asserting that, wider
the circumstances surrowtding the violation, the reasonably prudent person would not have
recognized a hazard warranting corrective action. PDR at 6.
The facts are largely undisputed. M,SHA learned in its investigation that Mr. Browning
was an experienced and safe grader operator, who conducted daily checks of his eql,lipJ!.lent and
reported all problems to the company mechanics. 15 FMSHRC at 1673; Tr. 98. On the day of
the acciden4 Mr. Browning had shut down the grader he usually operated beca~e of a problem
and was operating the No. 9 grader in its place. 15 FMSHRC at 1673, Tr. 99-100. Apparently,

1

30 C.F.R. § 77.404(a) provides:
Mobile aµd stationary machinery and equipment shall be rilaintained in safe
operating condition and machinery or equipment in unsafe condition shall be
removed from service immediately.

'
17

during operation, the engine stalled, the brakes failed, and Mr. Browning jumped from the
vehicle and was run over by the grader. R.Ex. 4 at 2-3; R.Ex. 5 at 1. The grader came to a stop
in an upright position, against the highwall. 15 FMSHRC at 1668.
There are three manuals for the No. 9 Grader (Caterpillar Grader Model No. 16, serial
No. 49G915). The first is an operation and maintenance manual (R.Ex. 6), which directs that the
accwnulator precharge pressure be checked every 500 service meter hours. Id. at 92. The
second is a lubrication and maintenance guide (R.Ex. 8), which directs that the accumulator's
nitrogen precharge pressure be checked "when required." Id. at 9. The third is a service manual
(R.Ex. 9), which is used by mechanics who are making major repairs on the machine (Tr.147)
and which indicates that, at 70 degrees Fahrenheit, the accumulator is.fully charged at 600
pounds per square inch ("psi") and that "(f]ully charged, the accumulator provides for
approximately five brake applications after the diesel engine has been shut off." R.Ex. 9 at
Group 70, p. 1 (issued 3-65). The service manual also contains detailed inst~ctions for checking
the pressure in the accwnulator by using a shutoff valve, gauge, hose and chuck. Id. at Group
100, p.1. It contains no indication that the pressure in the accumulator is to be tested by repeated
brake application after engine shutoff or that brake applications are part of the test procedure of
the braking system. Wee R.Ex. 9. Nor do the other manuals contain such information. See R.Ex.

6, 8.
On the basis of the service manual provision stating the expected performance of the
brakes after engine shutoff, MSHA charged that Steele Branch violated section 77.404(a), despite
the fact that the accumulator, when tested after the accident, was fully charged with a nitrogen
precharge reading of 600 psi, as required by the service manual. 15 FMSHRC at 1672, 1675; Tr.
75:76, 151; R.I;'.x. 5 at 5, 8; R. Ex. 9 at Group 40, p. 1 (issued 4-65). 2
The Commission has held that a safety standard cannot be "so incomplete, vague,
indefinite or uncertain that [persons] of common intelligence must necessarily guess at its
meaning and differ as to its application." Alabama By-Products Corp., 4 FMSHRC 2128, 2129
(December 1982) (citation omitted). The Commission has determined that adequate notice of the
requirements of a standard is provided if a "reasonably prudent person familiar with the mining
industry an~ the protective purposes of the standard would have recognized the specific
prohibition or requirement of the standard." Ideal Cement Co., 12 FMSHRC 2409, 2416
(November 1990); Energy West Mining Co., 17 FMSHRC 1313, 1318 (August 1995).

.

The affirming Commissioners assert that the judge determined that a reasonably prudent
person would have recognized that the grader had been rendered unsafe. Slip op. at 6. We
disagree. In his decision, the judge referred to the Commission's reasonably prudent person test.

2 In fact, even after a new, fully charged accumulator was installed on the grader, the

service brakes still provided only one application. 15 FMSHRC at 1675; Tr. 151-53.

18

15 FMSHRC at 1687. In our opinion, however, he failed to apply that test to ascertain whether
Steele Branch, despite having a grader accumulator that was properly charged in accordance with
the service manual, nevertheless should have recognized a "hazard warranting corrective action,"
Alabama By-Products, 4 FMSHRC at 2129, and should have recognized that it was also required
to assure that it had approximately five brake applications after engine shutoff.
We note that the affirming Commissioners, in stating that the service manual may be
considered only in determining the level of negligence but not in determining the violation, slip
op. ·at 6 n.9, have overlooked the fact that the citation in this case was expressly based on the
service manual's representation of five brake applications. G.Ex. 2. Moreover, the scheme of
liability without fault set forth in the Mine Act does not override the due process protections of
the Constitution. "Laws must 'give the person of ordinary intelligence a reasonable opportunity
to know what is prohibited, so that he may act accordingly."' Energy West, 17 FMSHRC at
1318, quoting Grayned v. City ofRockford, 408 U.S. 104, 108 ( 1972). The case relied on by the
affinning Commissioners, Fort Scott Fertilizer - Cul/or, Inc., 17 FMSHRC 1112, 1115 (July
1995), involved a challenge by the Secretary of Labor to a judge's determination that employee
misconduct was a defense to a violation. No notice issues were raised.
For the foregoing reasons, we would remand the proceeding for application of the
Commission's reasonably prudent person test.

~d~.
Joyce:DOYk, Commissio~

19

Distribution:
Roger L. Sabo, Esq.
Schottenstein, Zox & DUIUl
41 South High Street
Columbus, OH 43215
Susan E. Long, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203

Administrative Law Judge George A. Koutras
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite I 000
Falls Church, VA 22041

20

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JIM WALTER RESOURCES, INC.,
Respondent

CONTEST PROCEEDING

v.

Docket No. SE 94-667-R
Order No. 3184043

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

No. 5 Mine

SECRETARY OF LABOR,
MINE SAFETY A..l'ID HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket No. SE 95-131
A. C. No. 01-01322-03989
Mine No . 5

JIM WALTER RESOURCES, INC.,
Respondent

Docket No. SE 95-140
A. C. No. 01-01401-04058
Docket No. SE 95-141
A. C. No. 01-01401 - 04059
Mine No . 7
. DBCIS.ION

Appearances :

William Lawson, Esq., Office of the Solicitor,
U.S. Department of Labor. Birmingham, Alabama, for
Petitioner;
R. Stanley Morrow, Esq., Jim Walter Resources,
Inc., Brookwood, Alabama, for Respondent.

Before :

Judge Hodgdon

These consolidated cases are before me on a notice of
contest and petitions for assessment of civil penalty filed by

21

Jim Walter Resources, Inc., against the Secretary of Labor, and
by the Secretary of Labor, acting t~rough his Mine Safety and
Health Administration (MSHA), against Jim Walters, respectively,
pursuant to Section 105 of the Federal Mine Safety and Health Act
of 1977, 30. U.S.C. § 815. The company contests the issuance to
it of Order No. 3184043 on September 1, 1994. The Secretary's
petitions seek $26,462.00 in penalties for eight violations of
his mandatory health and safety standards. For the reasons set
forth below, I approve the agreement of the parties settling all
but two orders in Docket No. SE 95-140, affirm the two contested
orders and assess civil penalties of $19,224.00.
A hearing was held on July 20, 1995, in Hoover, Alabama.
MSHA Coal Mine Inspector Kirby G. Smith, MSHA Supervisory Safety
and Health Specialist Kenneth Ely and miner Keith Plylar
testified for the Secretary. Longwall Face Foreman Henry M.
Thomas was a witness on behalf of Jim Walters. The parties also
submitted briefs which I have considered in my disposition of
these cases .
SETTLED OBDERS AND CITATIQNS

At the beginning of the hearing, counsel for the Secretary
stated that Docket Nos. SE 94-667-R, SE 95-131, SE 95-141 and two
citations in Docket No. SE 95-140 had been settled. With respect
to Docket No. SE 95-131, the parties agreed to reduce the
proposed penalty for Order No. 3184043 from $5,000.00 to
$2,500.00 and Jim Walters agreed to withdraw its contest of the
order (Docket No. SE 95-667-R). For Docket No. SE 95-141, the
parties agreed to modify Order Nos. 3182603 and 3182618 by
deleting the "significant and substantial" designations and to
reduce the proposed penalty .for each from $903.00 to $309.00, and
to reduce the proposed penalty for Order No . 3183771 from
$7,500.00 to $4,000.00. In Docket No. SE 95-140, the parties .
have moved to vacate Citation No. 3189887 and the Respondent has
agreed to pay the proposed penalty of $506.00 for Citation No.
3183885 in full.
After considering the parties' representations, I concluded
that the settlements were appropriate under the criteria set
forth in Section llO(i) of the Act, 30 U.S.C. § 820(i), and
informed the parties that I would approve the agreement.
(Tr.

22

364-72.) The provisions of the agreement will be carried out in
the order at the end of this decision.
OBDBRS NO. 3189434 AND 3189435

The parties contested Orders No . 3189434 and 3189435 in
Docket No . SE - 95-140 . The orders were issued by Inspe?tor Kirby
Smith on August 25, 1994, during his inspection of ~.im Walter's.
No . 7 Mine. While inspecting the No. 2 longwall, the inspector .
observed that plastic line curtains had been placed on the mine
floor, from the longwall chain line, across the longwall
pontoons, to the place where the longwall shield jacklegs joined
the pontoons . He also saw line curtains hanging from where the
jacklegs joined the shield down to the pontoons . The curtains
extended for 20 or 25 shields, past shield 184, and,
consequently, past the methane monitor located at the tailgate .
Smith was accompanied on his inspection by Paul Phillips,
assistant mine foreman, Barry Hurst, longwall coordinator, and
Stan Odom, union representative . . Nea·r the midway point of the
longwall, the inspector took some methane readings. He detected
.4 percent methane 12 inches from the mine roof and 1.1 percent
methane 12 inches fr·om the mine floor. Inspector Smith took
another reading behind the curtains hanging from shield No. 184
and detected 2.2 percent methane.
As a result of these readings, the inspector issued the
orders in question. Order No. 3189434 alleges a violation of
Section 75.323 of the Regulations, 30· C.F.R. § 75.323, because
[m]ethane was allowed to accumulate along the Number
Two Longwall face in excess of 1 . 4% due to mine
ventilation plastic curtain being placed on the mi~e
floor and supported as a line curtain by the shields
jack legs. This method was utilized to trap and divert
the methane bleeders that were encountered in the mine
floor to the Longwall ·gob and tailgate entry.

23

(Govt. Ex. 2.) The order was issued under Section 104(d) (2) of
th~ Act, 30 U.S.C. § 814(d) (2) . 1
Order No. 3189435 sets out a violation of Section 75.342 of
the Regulations, 30 C.F.R. § 75.342, in that "[l)ine curtain was
-installed on the shield jack _ )~gs _ on the Number Two Longwall so
as to divert accumulations outby the tailgate methane sensor.
This action rendered the methane monitor's response to methane
along the longwall face to be inaccurate." (Govt. Ex. 5.) This
order was also issued under Section 104(d) {2).
FINDINGS OP FACT AND CQNCLVSIONS OP LAW

The No. 7 mine is located in the Mary Lee Coalbed which, as
of a 1985 report by the Bureau of Mines, . had the highest· average
liberation of methane per mine of any coalbed in the United
States.
(Govt. Ex. 7.) In that same report, the No. 7 mine was
shown to have the highest methane liberation of any mine in the
U.S. Methane liberation continues to be a problem at the mine.
As Mr. Thomas, the longwall face foreman stated, "I deal with it
every day." (Tr. 262.) In 1993, 15 methane ignitions occurred
in the mine. Fifteen more occurred in 1994, eight of those on
longwall sections.
Order No. 3189435
To avoid repeating the same evidence, the second order will
be discussed first. Section 75.342 requires that "MSHA approved
methane monitors shall be installed on all . . . longwall face
equipment," among other places, "at the return air end of the
1

Section 104(d) (2) provides:

If a withdrawal order with respect to any ·a rea in
a coal or other mine has been issued pursuant to
paragraph (1) , a withdrawal order shall promptly be
issued by an authorized representative of the Secretary
who finds upon any subsequent inspection the e~istence
in such mine of violations similar to those that
resulted ·in the issuance of the withdrawal order .under
paragraph (1) until such time as an inspection of such
mine discloses no similar violations.

24

longwall face." It further requires that the monitors "shall be
maintained in permissible and proper operating condition," so
that "[w]hen the methane concentration . . . reaches 1.0 percent
the monitor shall give a warning signaln that is •visible to a
person who can deeneE~iz~ _ the equipment . " Finally, it requires
that the monitor "shall automatically deenergize the machine"
when the methane concentration "reaches 2.0 percent" or the
•monitor is not operating properly."
The Respondent argues that there was no violation of this
regulation. At first blush, this argument appears to have some
merit. It is true that Jim Walter had a methane monitor located
in the proper place and there is no evidence that it was not
calibrated or in permissible condition or that it d~d not give a
visual warning signal at 1.0 percent methane or deenergize the
equipment at 2.0 percent methane. Indeed, there is no evidence
that the monitor was not in proper operating condition, if it had
been permitted to operate properly.
That it was not, however, is the difficulty. By placing a
line curtain on the floor and hanging it from the jacklegs of the
longwall shields so that the methane seeping from tl:ie "bleeder"
in the mine floor would be directed away from methane monitor,
J ·im Walter did not "maintain" the monitor in "proper operating
condition·."
Jim Walter clearly had a problem with methane seeping from a
bleeder in the floor. Even though there was 131,000 cfm of air
coursing from the headgate to the tailgate of the longwall, it
was not sufficient to reduce the concentration of methane below
1.0 percent. Since the velocity of the air could not be
increased further and could not be redirected, Jim Walter's only
alternative, according to ventilation specialist Kenneth Ely, was
to stop production until the methane bled off. Instead, the
Respondent elected to direct the m~thane along the floor and
behind the curtains hung from the shields. That way, i~ would
not be sensed by the monitor and production could be continued~
By directing the methane away from the monitor, . the company
precluded the monitor from performing its function. The net
effect of this, as suggested by the Secretary's witnesses, was
the same as placing a plastic bag over the monitor so that it

25

\,

could not sense the air passing around it. The deliberate
directing of the methane out of the flow of air which was
supposed to "dilute, render harmless, and carry [it] away," ·
30 C.F.R. § 75.321 , and past the tailgate methane monitor was the
equivalent of rendering the monitor inoperable. Accordingly, I
conclude that Jim Walter did not maintain the monitor in proper
operating condition and, therefore, violated Section 75.342.
Order No. 3189434
Section 75 . 323 requires that when "1.0 percent or more
methane is · present in a working place . . . el.e ctrically powered
equipment in the affected area shall be deenergized, and other
mechanized equipment shall be shut off," that "[c]hanges or
adjustments shall be made to the ventilation system to reduce the
concentration of methane to less than 1.0 percent" and that "[n]o
other work shall be permitted in the affected area until the
methane concentration is less than 1.0 percent." The section
further requires that when "1.5 percent or more methane is
present in a working place . . . (e]veryone except those persons
referred to in section 104{c) of the Act shall be withdrawn from
the affected area; and . . . electrically powered equipment in
the affected area shall be disconnected at the power source."
The Secretary argues that Jim Walter violated this section
by not deenergizing the longwall equipment until after Inspector
Smith advised the longwall coordinator that he was going to issue
the orders in this case. On the other hand, Jim Walter alleges
that they did not become aware that methane in excess of 1.0
percent was present until the inspector informed them that he was
issuing the orders and that then they deenergized the machinery. 2
I find that Jim Walter should have known that methane of 1 . 0
2

Jim Walter also questions whether the equipment was
energized at the time the orders were issued. Inspector Smith
said that it was . Mr. Thomas said he thought 'that it was not,
but that he could not be sure .. Based on the Longwall Section
Report, (Govt . Ex. 12), which indicates that the power was on
between 8:50 a.m. and 9 : 19 a.m., and Mr. Thomas's testimony that
the shutdown occurred at 9:19 a.m . , {Tr. 327), I find that the
equipment was energized when the inspector took his methane
readings and issued the orders .

,.,

26

percent or more was present in the working area and, therefore,
did. not comply with the regulation.
There were two ways that the miners at the longwall could
have determined that 1.0 percent or more of methane was present:
(1) someone with a methane detector could have taken a reading,
or (2) one of the monitors on the longwall could have sensed it.
However, Jim Walter had rendered its tailgate monitor inoperable
by directing the methane away from it. But for this action, the
tailgate monitor would have detected the methane, just as
Inspector Smith's detector diq, would have given a warning signal
to alert the crew, if between 1.0 and 1 . 9 percent methane was
detected, or would have deenergized the machinery, ' if 2 . 0 percent
methane was detected.
Having taken steps to make the methane monitor not operate
properly, Jim Walter cannot now claim that it did not comply with
Section 75.323 because it did not know that methane was present.
The fact is that -i t would have but for its actions to avoid
knowing. Consequently, I conclude that the company violated the
regulation.
Significant and Substantial
The inspector found both violations to be "significant: and
substantial violations" of the regulations. A "significant and
substantial" (S&S) violation is described in Section 104(d) (1) of
the Act as a violation "of such nature as could significantly and
substantially contribute to the cause and effect of a coal or
other mine safety or health hazard." A violation is properly
designated S&S "if, based upon the particular facts surrounding
that violation, there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a
reasonably serious natu;re." Cement Division, National Gypsum
Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission set out four criteria that have to be met for a
violation to be S&S. See also Austin Power, Inc. v. Secretary,
861 F.2d 99, 103-04 (5th Cir . 1988), aff'g Austin Power, Inc.,
9 FMSHRC 2015, 2021 {December 1987) (approving Mathies criteria).
Evaluation of the criteria is made in terms of "continued normal

27

mining operations." U.S. Steel Mining Co., Inc., 6 FMSHRC 1573,
1574 {July 1984). The question of whether a particular violation
is significant and substantial must be based on the particular
facts surrounding the violation . Texasgulf, Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC 1007
(December 1987).
Applying the Mathies criteria, I have already found, (1)
that the company violated two mandatory safety standards. I
further find: (2) That these violations contributed to a measure
of danger to safety, i.e. a methane ignition, or in the worst
case, a methane explosion; (3) That there is a reasonable
likelihood that an ignition or an explosion would result in an
injury; and (4) That there is a reasonable likelihood that the
injury would be reasonably serious in nature, i.e. burns or
death. Accordingly, I conclude that the violations were
"significant and substantial."
Unwarrantable Failure
The inspector also found that these violations resulted from
Jim Walter's "unwarrantable failure" to comply with the
regulations. The Commission has held that "unwarrantable
failure" is aggravated conduct constituting more than ordinary
negligence by a mine operator in relation to a violation of the
Act. Emery Mining Corp., 9 FMSHRC 1997, 2004 (December 1987);
Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007, 2010 (December .
1987) . "Unwarrantable failure is characterized by such conduct
as 'reckless disregard, ' 'intentional misconduct, ' 'indifference.'
or a 'serious lack of reasonable care.' [Emery] at 2003-04;
Rochester & Pittsburgh Coal Corp. 13 FMSHRC 189, 193-94 (February
1991) ." Wyoming Fuel Co., 16 FMSHRC 1618, 1627 (August 1994).
)

Mr. Thomas testified that curtains were put on the floor. and
hung from the shields because "we'd had it [methane] every day,
it wasn't just that day. You kriow, you can i~ok back ·on the
reports and see where we'd wrote [sic] it up. But on this date
we had some and we'd pulled the power, knocked the power off and
hung curtain and did whatever we could do to get the power back
on. u
(Tr. 271, emphasis added .. ) Plainly, this was an
intentional act. "The velocity of the air could not be increas~d

28

to render the methane harmless, so the methane was routed past
the monitor so the longwall could be kept running.
While Mr. Thomas stated that he had frequently placed
curtains on the floor and hung them from the longwall shields to
deal with methane problems, I find it significant that neither of
the MSHA officials had ever heard of such a practice. Nor had
Mr. Plylar, a miner who had worked on the No. 2 longwall and was
a member of the safety committee, the last four years as
chairman. Perhaps Mr. Thomas was exaggerating to try to justify
what appears to be a very dangerous practice evidencing, at best,
an indifference to the safety of. miners.
Whether this was the first time or not, I find that the
Respondent acted intentionally and with a serious lack of
reasonable care. Accordingly, I conclude that the violations
were the result of Jim Walter's unwarrantable failure to follow
the regulations . .
CIVIL PENALTY A8SESSMBNT

The Secretary has proposed a civil penalty of $11,600.00 for
these two violations. However, it is the judge's independent
r~sponsibility to determine the appropriate amount of a penalty,
in accordance with the six criteria set out in Section llO(i} of
the Act. Sellersburg Stone Co. v. Federal Mine Safety and Health
Review Conunission, 736 F.2d 1147, 1151 (7th Cir. 1984}.
In connection with the six criteria, the parties have
stipulated that Jim Walter is a large mine operator and that any
penalty imposed in this case will not affect its ability to
continue in business.
(Tr. 8.) I further note that the No . 7
mine is a large mine with a fairly large number of violations for
the two years preceding the violations.
(Govt. Ex. 10.) The
evidence in the case demonstrates that the Respondent was highly
negligent and that the gravity of the violations is very serious.
The citations indicate that the company demonstrated good faith
in abating the violations. Considering all of this, I conclude
that the proposed penalty of $11,600.00 is appropriate.

29

ORDER
Order No. 3184043 in Docket No. SE 95 - 131 is AFFIRMED and
the Respondent's notice of contest in Docket No. SE 94-667-R
concerning that order is DISMISSED; Order Nos. 3189434 and
3189435 and Citation No. 3183885 are AFFIRMED and Citation No.
3189887 is VACATED and DISMISSED in Docket No. SE 95-140; Order
No . 3183771 is AFFIRMED and Order Nos. 3182603 and 3182618 are
MO~IFIED by deleting the "significant and substantial"
designations and AFFIRMED as modified in Docket No. SE 95-141 .
Jim Walter Resources, Inc . , is ORDERED TO PAY civil penalties of
$19,224.00 within 30 days of the date of this ~ecision. On
receipt of payment, these proceedings are DISMISSED.

'!~~

Administrative Law Judge

Distribution:
William Lawson, Esq., Office of the Solicitor, U.S . Department of
Labor, Highpoint Office Center, Suite 150, 100 Centerview Dr.,
Birmingham, AL 35216 {Certified Mail)
R. Staley Morrow, Esq., Jim Walter Resources, Inc., P.O. Box 133,
Brookwood, AL 35444 (Certified Mail)
/lt

30

FEDERAL. MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LA~ JI.OGE$
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 1 7" 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On behalf of WILLIAM DELONG,
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No . KENT 5iS-769-D
MSHA Case No. PIKE CD 95-16
Martiki Surface· Mine
Mine I.D. No . 24-01490

BRUCE YOUNG, d/b/a BNA
TRUCKING AND YOGO, INC.,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On behalf of WILLIAM DELONG,
Complainant
v.

DISCRIMINATION PROCEEDING
Docket No . KENT 95-770-D
MSHA Case No. PIKE CD.95-16
Martiki Surf ace Mine
Mine I.D. No . 24-01490

BRUCE YOUNG d/b/a BNA
TRUCKING AND YOGO, INC.,
Respondent
1

DECISION APPRQVXNG Sl?TLIMENT;
ASSESSMENT OP CIVIL PINALTX

The parties have submitted an executed settlement agreement
in this matter which includes the following items:
Complainant, William DeLong, agrees not to institute
any further legal action arising from his alleged discharge of
February 23, 1995;
l .

Respondents agree to reinstate Mr. DeLong as of
October 10, 1995, as a truck driver for Yogo, Inc . , at a rate
of $7.00 per hour;
2.

3 . Respondents agree that DeLong shall have seniority as a
truck driver for Yogo from the date of his first employment with
Respondent Bruce Young · d/b/a BNA Trucking in August, 1994;

31

4. Respondents agree to provide to Mr. Delong and the
Secretary of Labor a seniority list of all truck drivers employed
by Yogo, Inc., as of October 10, 1995;
5. Respondents agree that layoffs, if they occur, will be
based on the aforementioned seniority i ·ist;

Respondents agree to pay Mr. DeLong $5,000 for alleged
mental and emotional distress in accordance with a schedule set
forth in the agreement;
6.

7.

Respondents deny any violations of section lOS(c) of the

Act.
have considered the representations set forth in settlement agreement and have determined that they are consistent
with section 105(c) of the Act. I do note that regardless of
Respondents' denial of any violation of the Act, the order
approving the eettlement in this matter is enforceable to the
same extent as any other order of the Commission under section
106(b) of the Act.
I

ASSESSMENT OF CX\TIL PINALTY
The parties have left assessment of the civil penalty to the
undersigned judge. Applying the penalty criteria set forth in
section llO(i) of the Act, and particularly noting the good faith
demonstrated by Respondents in reinstating Mr. DeLong, I conclude
that a civil penalty of $500 is appropriate.
ORDER

.

The parties motion for approval of the settlement agr~ement
is GRANTED. Since the parties have informed the undersigned· that
BNA Trucking is no longer in business, Respondents Bruce Young
and/or Yogo, Inc. are ordered t~ pay to the Secretary of Labor a
civil penalty of $500 within 30 days of this decision.

C1J~~

Arthur J. Amchan
Administrative Law Judge

32

Distribution:
Thomas A. Grooms, Esq . , Office of the Solicitor,
U.S. Department of Labor, 2002 Richard Jones Road,
Suite B-201, Nashville, TN 37215-2862
Tony Oppegard, Esq., Mine Safety Project of the
Appalachian Research & Defense Fund of Kentucky, Inc.,
630 Maxwelton Court, Lexington, KY 40508
Billy R. Shelton, Esq., Baird, Baird, Baird & Jones, P.S.C.,
415 Second Street, P.O. Box 351, Pikeville, KY 41502-0351
/lh

33

PEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMlNISTRATIVE LAW JUDGES
2 SICYLINE, 10th FLOOA
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

rJAN 1 7 1996

STILLWATER MINING COMPANY
Contestant

CONTEST PROCEEDING
Docket No . WEST 95-158-M
Citation 4423435; 12/6/94

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent
SECRETARY OF ~OR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Stillwater Mine
Mine I.D. No. 24-01490
CIVIL PENALTY PROCEEDING
Docket No. WEST 95-352-M
A.C. No. 24-01490-05572

v.
STILLWATER MINING COMPANY,
Respondent

Stillwater Mine

DEC:IS:ION

Appearances:

Kristi Floyd, Esq . , Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado; .
Barbara J . Renowden, Conference and
Litigation Representative, U.S. Department of
Labor, Mine Safety and Health Administration,
Denver, Colorado, for the Secretary of Labor;
James J. Gonzalez, Esq., Holland & Hart,
Denver, Colorado;' Jeanne M. Bender,
Holland & Hart, Billings, Montana, for
Stillwater Mining Company.

Before:

Judge Amchan

34

Summary of Decision
At issue in this case is a citation alleging that Stillwater
Mining Company (Stillwater) violated 30 C.F.R. §57.9310, which
requires that persons attempting to free chute hangups be
experienced, be familiar with their tasks and the hazards
involved, and use the proper tools. A $220 civil penalty was
proposed for this alleged violation. · ·For the reasons stated
below, I affirm the citation only with regard to the failure
of Respondent's miner to use proper tools and assess· ·a civil
penalty of $50.
Findings of Fact
The accident
On November 23, 1994, an accident occurred at Stillwater's
underground platinum mine near Nye, Montana. Two large rocks had
lodged in a chute through w~ich ore ~s dropped into haul trucks.
Miners Arlen Cook and Eldron Arthun worked unsuccessfully to free
the jam for about ten or fifteen minutes . . Then they decided to
blast the rocks free with dynamite (Tr. 50-54).
Arthun, a miner .with 22 years of experience, told Cook, a
miner with only 5 months experience, to open the gate at th~
bottom of the chute (Tr. 14, 54, 89, Exh. R-11, pp. 6, 22).
Then , contrary to Stillwater's safety rules, Arthun climbed into
the chute. He manually placed the dynamite near the jam1 • When
he climbed out of the chute Arthun noticed that he had lost a
brace that he had been wearing on an injured finger (Tr. 54-59,
Exh. R-11, pp. 41-43).
Both miners looked for Arthun's brace in the back of a truck
parked at the bottom of the chute. Arthun first told Cook to
close the gate to the chute (Tr. 56, Exh. R-11, pp. 43-45). Then

It is not a violation of Stillwater's safety rules to
manually place dynamite in a chute if this can be done without
violating other rules, such as the prohibition against entering
the chute (Exh. R-1, Rules 21 and .22). This may be the case
when the jam is within a couple of feet of the bottom of the
chute (Tr. 284-88).
1

35

he changed his mind and told Cook to leave the chute ope~ so he
could light the explosive charge (Exh. R-11, pg. 45). Cook
either did not hear Arthun, or misunderstood him. · He closed the
gate without looking at the mouth of the chute. Arthun was
standing at the mouth of the chute and was caught by the closing
gate. He fractured his pelvis in three places and was off of
work until August 1995 (Tr. 59-60, 293, Exh. R-11, pp. 48,
71-72) .
The MSHA Citation
MSHA Inspector Fran Maulding learned of the accident through
a newspaper report . She visited the mine on December 6, 1994, to
investigate the accident and issued Citation No. 4423435. The
citation describes the violative condition as follows:

An employee was seriously injured when he placed
himself inside chute 4460 at 4800 EW with gate up
to free chute hang-up. He relied on another employee
to shut chute gate when he finished completing his
task. For some reason he reentered chute as other
employee activated the air cylinder to close chute
gate. Chute gate closed on employee causing pelvis
injuries. This happened 11-23-94.

According to the citation this condition or event violated
30 C.F.R. §57.9310(b). This regulation provides that:
Persons attempting to free chute hangups shall be
experienced and familiar with the task,· know the
hazards involved, and use the proper tools to free
material.

.

The condition described by the citation is not ~ viol~tion
of the standard. The fact that an accident occurred does not ·
establish a violation of this regulation. · There is no allegation that persons attempting to ' free chute hazards were not
experienced or familiar with the task, that they did not know
the hazards involved or that they did not use the proper tools.
The only suggestion in the citation of a violation of any MSHA
requirement is the descriptio~ of the ~Action to Terminate"
(Block 18) . That section relates that •the company has trained
miners of hazards and proper way to handle chute hang-ups."

36

Oid the Secretary allege a violation of the cited standard?
In issuing the citation, Inspector Maulding was primarily
concerned with the conduct of Eldon Arthun in standing in front
of the mouth of the chute (Tr. 129). While he violated
Respondent's safety rules in this regard, a violation of company
safety rules does not necessarily establish that a miner is
inexperienced, or unfamiliar with his task or the hazards
involved. Experienced persons on occasion perform tasks in an
unsafe manner, even when they know better, see e.g., Midwest
Materials Co., 17 FMSHRC 636 (ALJ April 1995-review pending);
Whayne Syp,ply Co .. 17 FMSHRC ____ (ALJ September 1995-review
pending) .
Qse of the pro.per tools
Although the standard requires the use of proper tools,
nothing in the citation indicates that proper tools were not
used. Citations .are drafted by non-legal personnel and the
Commission is liberal in allowing amendments to citations and
conforming the pleadings to the evidence. Nevertheless, section
104(a) of the Act requires that a citation describe with
particularity the nature of the violation. The purpose of this
requirement is to allow the operator to discern what conditions
require abatement and adequately prepare for hearing, ~rus
Tonopah Mining, 15 FMSHRC 367, 379 (March 1993).
In the instant case it is a close question as to whether the
particularity requirement was satisfied with respect to the use
of proper tools. That Respondent violated section 57.9310(b) in
failing to u~e the proper tools was not alleged until the middle
of the hearing (Tr. 133-38). While, it is incumbent on the
Secretary to articulate its theory of a case sufficiently in
advance of trial, I conclude that Respondent was not pr~judiced
by his failure to do so with regard to the tools issue.
Respondent offered the testimony of the · only eyewitnesses to
the accident, Cook and Arthun, and foreman Ike Bassett, who has
expertise as to the proper tools to be used to free jammed
chutes~
Their testimony establishes that no tools are required
to place an explosive charge if ~he jam is within the first

37

couple of feet of the mouth of the chute (Tr . 284 - 85) . If tha t
is the case, the charge can be placed by hand through an opening
in the top of the c hute gate (Tr. 284-88 ) .
Arthun testified the jam was "right at the mouth of the
chute," and "roughly . .. six feet" from the mouth of the chute
(R-11, pp. 38-40). He also testified that he knew he had made a
mistake, that he should have put the explosives on a powder pole
and put it in between the jammed boulders (R-11, pg. 40). Cook
would also have used a pole to place the explosives (Tr . 55 ) ~
From this evidence, I infer that the jam w~s too far from
the mouth of the chute for the explosives to be safely placed by
hand. I therefore conclude that Respondent violated §57.9310 (b )
by virtue of Arthun's failure to use the proper tools in placing
the explosive, A.H. Smith Stone Co., 5 FMSHRC 13, .1 5 (January
1983) .
The training of Arlen Cook
The pleadings with respect to Stillwater miners' familiarity
with tasks, experience and knowledge of hazards, should also have
been amended before trial to describe the alleged violation with
sufficient particularity. At hearing, over the objection of
Respondent's counsel, the Secretary litigated the theory that the
standard was violated because Arlen Cook had not been properly
trained and thus did not know the hazards involved in chute
pulling.
The firs~ suggestion in the record that Mr. Cook's training
was at issue appears in the Secretary's Supplemental Response to
the Prehearing Order, dated September 27, 1995 (14 days before
the hearing) . It states that MSHA witness Robert Koenig would
discuss the M£HA certificates of training for Cook and Arthun.
At hearing, I concluded that the citation, in describing the
abatement measure as training for '" miners," was broad enough
to alert Respondent that Mr . Cook's training, as well as
Mr . Arthun ' s, might be an issue.
I reiterate this ruling because I conclude Stillwater has
not been prejudiced by litigat'ion of the issue as to whether
Cook had been adequately trained prior to the accident. It
anticipated litigation of this issue by subpoenaing Mr. Cook and

38

also by presenting the testimony of his supervisor, Ike Bassett.
Through these witnesses, Stillwater has established that Mr . Cook
was sufficiently experienced and familiar with the task of
unjamming chutes . He was also knowledgeable of potential
hazards 2 • Thus, Stillwater is not prejudiced because it
disproved any violation of the standard with regard to Mr. Cook.
The Secretary did not establish a violation of the cited
regulation with regard to Mr. Cook's training.
The Secretary's theory of this case is that Stillwater
violated section 57.9310 because the certificates of training for
Arlen Cook, MSHA Form 5000-23 (Exhibits R-3 and R-4), do not
reflect training in the tasks and hazards of chute pulling prior
to the . accident. A certificate of training signed by Mr. Cook on
June 30, 1994, shortly after he began working for Stillwater,
indicates that he received ~Newly Employed Inexperienced Miner"
training. The c'ertificate does not specify the subjects covered
in that training "(Exh. R-3) .
Another certificate signed by Mr . Cook on December 6, 1994,
after the accident, indicates that he received ~New Taskn training in a number of a~eas, including chute· pulling and chute
blasting (Exh. R- 4) . From this certificate, the Secretary
concludes that Cook was not familiar with the tasks and hazards
of freeing chute hang-ups on November 23, 1994.
Stillwater has rebutted whatever inference may be drawn
from the training certificates. Cook was trained on how to
safely free chute jams after about three weeks of employment
at Stillwater. This training was given by Stillwater'& safety
department, his foreman Ike Bassett and his partner, Gary
Everhardt, an experienced miner (Tr.. 15-29, 41, 49, 89-~7 ,.
262 - 73, 277-78).

Section 48.2(b) defines •experienced miner" to include
one who has received the training for a new miner within the
preceding 12 months as prescribed in §48.5. I need not reach
the issue as to whether an •expe~ienced miner" satisfies the
requirements of §57 . 9310{b), for the record establishes that
Cook and Arthun were experienced in the task of freeing chute
hang-ups.
2

39

Bassett and Everhardt told him to stand by the. side of the
chute and use a bar to free jams. They also explained that
slamming the chute gate or running water on the jam will
sometimes free the chute, if this cannot be done with a bar.
Cook was also told that as a last resort jams must be freed with
explosives. He was taught to place the explo.s ive_s with a PVC
pipe. These instructions are consistent with Stillwater's safety.
rules which Cook was given on June 27, 1994 (Ibid., Exh. R-2) 3 •
Within a few weeks of Cook's hiring, Bassett and/or
Everhardt demonstrated to Cook how to operate the controls for
the chute gate and how to load a truck with ore from the chute.
They then observed him performing these tasks (Tr. 262-73).
Thus, Stillwater has established that Cook was sufficiently
experienced, familiar with the tasks of ·chute pulling and freeing chute hang-ups, and knowledgeable of the hazards involved
to satisfy section 57.9310 by November 23, 1994. There is no
evidence in th~ record suggesting that the same was not true
for Mr. Arthun4 •

Cook was not allowed to do blasting by himself. Stillwater
requires that two employees be present when blasting is performed
(Tr. 273} .
3

Stillwater may have violated 30 C.F.R. §48.9 with regard to
the certificates of training for Mr. Cook, however that is not
certain, and the operator was not cited for such a ·violation.
Stillwater's training program ,for new miners includes ~Health
& Safety aspects of the task t~ which the new miner will be..
assigned (Exh R-9, fourth page)." Thus, it may be true that
the certificate of training signed by Cook on June 30, 1994,
accurately reflects his training and encompasses the task
training which he received.
4

Moreover, in proposing section 57.9310, MSHA stated that
this rule was not intended to duplicate the Part 48 tr~ining
requirements. The Agency said that specific training was not
an element of the proposed rule, BNA Mine Safety and Health
Reporter, December 26, 1984 at page 298.

40

The yiolation established was "Significant and Substantial"
Citation No. 44223435 was cited as a •significant and
Substantial (S&S)" violation of the Act . The Commission test for
•s&S," as set forth in Mathies Coal Co., supra, is as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary
of Labor must prove: (1) the underlying violation
of a mandatory safety standard; (2) a discrete
safety hazard- - that is, a measure of danger to
safety--contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed
to will result in an injury; and (4) a reasonable
likel1hood that the injury in question will be of
a reasonably serious nature.
I conclude that the failure to use proper tools in freeing
chute jams was "S&S." Given the fact that proper tools were not
used at a time when Mr. Arthun was standing in front of the
jammed chute, it was reasonably likely that the failure to use
proper tools would result in injury . It was also likely that the
injury would be serious. Ironically, the scenario of a likely
serious injury in this matter was not the accident that occurred.
Rather, it · was the likelihood that in the normal course of mining
operations a miner engaged in such activity would be seriously
injured by material suddenly coming out of the chute.
Assessment of a Ciyil Penalty
With regard to the penalty criteria in section 110{i) of the
Act, the parties have stipulated that Respondent demonstrated
good faith in abating the alleged violation , that the p+oposed
penalty of $220 will not affect Respondent's ability to stay in
business, and that the mine had 711,691 hours of production in
1993. Nothing in Respondent's history of violations would cause
me to either raise or lower the penalty.
The failure to use proper tools , in this case the PVC pipe,
is of fairly high gravity due to the relationship with Arthun's
decision to enter the chute. However, I assess a civil penalty

41

of $50, because Arthun's negligence cannot be imputed to the
Respondent for purposes of assessing a civil penalty, Southern
Qbio Coal Co., 4 FMSHRC 1459 (August 1982).
find nothing in the record regarding Respondent's supervision, training and discipling of Arthun, who is a rank-and-file
miner, that would lead me to the assess a greater penalty. The
Commission assesses civil penalties without regard to the penalty
proposed by the Secretary. Nevertheless, it strikes me a'S unjust
to , assess a higher penalty in this case where the Secretary
proposed a $220 penalty largely .on theories it failed to prove .
I

QRDER

Citation No. 4423435 is affirmed insofar as it alleges a
failure of Respondent's miner Eldon Arthun to use proper tools
in freeing the chute hang-up of November 23, 1994. It is vacated
in all other respects.. A $50 civil penalty is assessed. This
penalty shall be paid within 30 days of this decision.

()~(.I J. ~
~~Amchan
Administrative Law Judge
Distribution:
Kristi Floyd, Esq., Office of the Solicitor, U.S. Department of
Labor, 1999 Broadway, Suite 1600, Denver, CO 80202 (Certified
Mail)
James J. Gonzales, Esq., Jeanne M. Bender, Esq . , Holland & Hart,
SSS-17th St., Suite 2900, P.O. Box 8749, Denver, CO 80201-8749
(Certified Mail)

/lh

42

FEDERAL HINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-3993/FAX (303) 844-5268

~AN 1 7 1996
SOMERSET MINING COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
.
.
.

CONTEST PROCEEDING
Docket No. WEST 9·s-267-R
Citation 3584806; 3/16/95
Sanborn Creek Mine
Mine ID 05-04452

DECISION
Appearances:

Charles w. Newcom, Esq., Sherman & Howard,
Denver, Colorado,
for c_o ntestant;
Robert Cohen, Esq. , Office of the Solicitor,
u.s . Department of Labor, Arlington, Virginia,
for Respondent.

Before:

Judqe Cetti

This case is before me pursuant to section 105(d) of the
Federal Mine Safety & Health Act of 1977, 30 u.s.c. § 801, et
seq., the "Mine Act". Somerset Mining Company (Somerset)
challenges a citation issued to it by the Secretary of Labor
(Secretary) for an alleged violation of 30 C.F.R. § 75.220(a}(l).
The cited standard requires a mine operator to develop and follow
a suitable roof control plan, approved by the MSHA District
Manager. 1
·

1

Section 75 . 220(a) (l}

provi~es?

Each mine operator shall develop and follow a roof control
plan, approved by the District Manager, that is suitable to the
prevailing geological condition, and the mining system to be used
at the mine. Additional measures shall be taken to protect persons
if unusual hazards are encountered.
43

I

The Sanborn Creek Mine is an underground mine located near
Somerset, Colorado. The surface topography is mountainous. An
advance and retreat panel and pillar method is used for mining
the underground coal in the "B" seam of the mine. From April
19.94 to January 1995 Somerset mined under an MSHA approved mine
plan which provided, on retreat mining, for the double splitting
of pillars which have between 1,500 and 2,000 feet of ground
cover (overburden).
In January 1995 an "outburst" or "bounce" of coal along the
down-dip side of the barrier pillar resulted in an injury to a
section foreman. The injury was immediately reported to MSHA and
in due course MSHA was made aware that in August 1994 there had
been a prior bounce (a non-reportable one) not involving any
injury. That first bounce was also located on the down-dip side
of the barrier pillar. As a result of these two bounces or outbursts the operator, as well as MSHA, had safety concerns. MSHA
withdrew its approval of the pillar splitting provisions of the
mine's roof control plan in January 1995 and issued a citation
concerning the adequacy of the roof control plan to protect miners and equipment from coal bursts. (Tr. 94-95). After some
discussions and negotiations between MSHA and Somerset, that
citation was withdrawn. It was agreed that the operator would
hire an outside consultant to "study things further" rather than
litigate the citation at that time. As a result of this agreement, Somerset asked Dr. John Abel, an expert mining consultant
and Professor Emeritus at the Colorado School of Mines, to study
the coal "outburst" problem and the suitability of resuming double splitting of the pillars in question in the "B" seam of the
mine.
II

It is undisputed that "coal outburst" was the specific
safety hazard that MSHA was concerned with (Secretary's brief,
page 5). Dr. Abel visited the mine and prepared a comprehensive
report based upon his analysis' of the mine and the testing of
coal samples taken from the Sanborn Creek Mine . Dr. Abel's~
solution for the coal outburst problem was to drive . a series of
short stub rooms, 10 feet long and 20 feet wide, into the downdip barrier pillars at every crosscut or stub rooms 10 feet long
and at least 14 feet wide on 50-foot centers. In ·his March 10,
1995, comprehensive twenty-five page report Dr. Abel recommended
the following:
Softening of the down-dip barrier pillar
ribside is recommended to alleviate bounces
in the down-dip entry. This can probably be
accomplished by mining a short, at least 10foot long, 20-foot wide, stub room into the

44

down-dip barrier pillar at each breakthrough
(crosscut) during panel advance. Alternatively, a series of short, at least 10-foot ·
lonq and at least 14-foot wide, stub· rooms
driven down-dip on so-foot centers into the
down-dip barrier pillar ribside should alleviate the bounce problem. Either of the
recommended stub room conf iqurations will
move the shear stress concentration from the
edqe of the approximately 1720-foot long
straight-sided barrier pillar ribside to a
position back into the barrier pillar.
Either of the recommended modifications of
the panel retreat mining method should eliminate bounces in the down-dip entry, without
inducinq a roof failure. If down-dip bounces
continue to develop after the modification,
the bounces should be located at the face of
the unused stub rooms.
Robbing of panel pillars upon retreat is
essential to the safe application of room and
pillar mining method used at depths of about
1500 to 2500 feet in the Sanborn Creek Mine.
Pillar robbing on the retreat results in
yielding of the stump pillars remaining after
splitting the advance coal pillars, preventing roof or floor pillar failure. The three
30-foot wide by SO-foot long by 7-foot high
panel advance pillars in the 170-foot side,
four entry, advance panel are graded to a
height of 12 feet before being robbed on the
retreat. The panel width is increased to 270
feet by driving 100-foot long rooms on 50foot centers in the up-dip barrier pillar
during the retreat. The up-dip rooms perform
the same function of pushing the abutment
stresses back into the barrier pillar that is
proposed for the down-dip stub rooms recommended for the. down-dip barrier pillar.
It is clear from Dr. Abel's report and testimony at the
hearing that Dr . Abel's solution te the coal outburst problem was
a series of stub rooms into the barrier pillar. This recommendation was approved and adopted. It is undisputed in the record
before me that there were no more outbursts of coal after the
series of stub rooms recommended by Dr. Abel were driven into the
barrier pillar.
Dr. Abel, in his analysis, also determined that on re~reat
mining, double splitting of pillars located between 1,500 and
2,000 feet of cover in the "B" seam was safer than single

45

splitting because the double split pillars yield at a safer more
controlled rate than single split pillars. Dr. Abel opined that
double splitting of pillars in the "B" seam located . between 1,500
and 2,000 feet of cover was safer and more suitable for the
Sanborn Creek Mine than single splitting.
or.• Abel's report dated March 10, 1995, along with Somerset's request to resume double splitting, was sent to MSHA before
a March 1995 meeting between MSHA and Somerset . The report was
sub~itted to MSHA mining engineer Ted Hansen who believed that
the double splitting of pillars caused the bounces. Mr. Hansen
disagreed with Dr. Abel's conclusion that double splitting was
safe and suitable for the mine. Hansen and his supervisors prepared their own reports, recommending that Somerset not be permitted to resume double splitting of the pillars in question.
(Gov't . Ex. 5-7).
The March 1995 meeting between MSHA and the operator did not
result in an agreement to permit double splitting of the pillars
in question. Dr. Abel attended this meeting and following the
meeting prepared a follow-up report on the single versus double
splitting of th~ pillars in question.
(Resp. Ex. 3) . In order
to obtain Commission jurisdiction to resolve the dispute, Somerset mine manager Walt Wright signed a letter (which had been
drafted by MSHA) advising MSHA that Somerset would not adopt the
revised roof control plan and that it intended to double split
pillars.
(Tr. 121-122; Gov't. Ex. 3 at p. 1). MSHA responded by
issuing the present contested Citation No. 3584806, alleging a
104(a} violation of 30 C.F.R. § 75.220(a) (1), which requires
operators to develop and follow 4n approved roof control plan.
Thus, the citation was issued as part of an agreed plan between
t .h e operator and MSHA so Somerset could request a hearing on the
disputed issue.
As stated by counsel for the Secretary in his post-hearing
brief "The important facts in this case a·r e not in dispute."
Specifically, there is no dispute between So~erset and MSHA
concerning the history of the mine, how the mining panels were
developed, the advance and retreat room and pillar method of
mining and the fact that two above-mentioned coal outbursts
occurred in the down-dip side of the barrier pillar before the
5th west panel of the "B" seam was retreated.

:rrr
Applicable Law and Discussion
The citation alleges a violation of safety standard 30
C.F.R. § 95.220(a} (1) which, in relevant part, requires each mine
operator to "develop and follow a roof control plan, approved by
the District Manager, that is suitable to the prevailing geological conditions, and the mining system to be used at the mine."

46

Section 302(a) of the Mine Act requires each operator to
carry out on a continuing basis a program to improve ~he roof
control system of each mine. It reads in pertinent part as
follows:
sec. 302. (a} Each operator shall undertake to carry out on a continuing basis a
program to improve the root control system of
each coal mine and the means and measures to
accomplish such system.
In Dole, 870 F.2d 662 at 667 the court stated "[t]he speci- ·
f ic contents of ·any individual mine [roof control] plan are
determined through consultation between the mine operator and the
[MSHA] district manager." In Peabody Cole Company, · 15 FMSHRC 389
(March 1993} the Commission held that "both the Secretary and the
operator are required to enter into good faith discussions and
consultation over mine plans. 11 The Commission in Peabody, supra,
further explained th.is process and quoted their decision in
Carlson County, 7 FMSHRC 137 as follows:
The . r~quirement that the Secretary approve
an operator's mine ventilation plan does not
mean that an operator has no option but to
acquiesce. to the Secretary's desires regarding the contents .of the plan. Legitimate
disagreements as to the proper · course of
action are bound to occur. In attempting to
resolve such differences, the Secretary and
an operator must negotiate in good faith and
for a reasonable period concerning a disputed
provision. Where such good faith negotiation
has taken place, and the operator and the
Secretary remain at odds over a plan provision, review of the dispute may be obtained
by the operator's refusal to adopt the disputed provision, thus triggering litigation
before the Commission.
In this case it appears from the face of the citation, as
well as the undisputed evidence, that the citation was issued
when Somerset with the assistance of MSHA staff wrote a letter
stating that Somerset intended to resume the double split partial
recovery plan without MSHA's approval. The letter was sent to
MSHA and MSHA, in response, issued the citation so Somerset could
have a hearing and Commission decision on the operator's request
that MSHA approve the provision which would allow the mine to
resume doubie splitting of the p~llars in question.
Somerset and MSHA agreed that both of the parties negotiated
in good faith over the disputed provisions of the operator's roof
control plan before an impasse was reached and the citation in

47

question was issued. I accept the stipulation and find that the
parties negotiated in good faith and for a reasonable period concerning the disputed pillar splitting provisions.
It is undisputed that financial gain is not motivating
Somerset's desire to double split rather than single split the
pillars in question. The undisputed evidence established that
Somerset is motivated by safety concerns. About the same amount
of coal is produced using either double or single splitting of
pillars. It is also undisputed that because of the additional
timber required for double splitting it's more expensive per ton
of coal mined than single splitting.
(Tr. 106-108).

IV
The Secretary's post-hearing brief lists three burden of
proof issues for decision in this case as follows:
1. Whether the MSHA District Manager acted
correctly in denying approval of Somerset
roof \ control plan for the 5th west panel of
the Sanborn Cree k Mine.
2. Whether the evidence established that
double split ret reat mining method for the
5th west panel of the mine was unsuitable and
unsafe for the mining conditions.
3.
Whether the District Manager's decision
to deny approval to Somerset's double split
retreat mining method for the 5th west panel
is entitled to be affirmed as long as the
decision is not arbitrary, capricious or an
abuse of discre t i on.

With r e spect to the i ssue MSHA listed above as No. 1, I find
this is a non-issue. The re is no allegation or contention in
this case that the District Manager did not act "correctly" in
carrying out his administrative duties .
I am mindful that in the
Dole, supra, footnote 10, the court states "MSHA always retains
final responsibility for deciding what had to be included in the
plan." However, the court was sq.rely referring only to the District Manager's administrative duties. The court was not addressing in any way MSHA' s burden of proof when the suitability
of the mine's roof plan provisions are in litigation before the
Commission and its judges.
The burden of proof suggested by MSHA in the issue listed
above as numbe r "3", is r e jected . The Commission in Peabody Coal
Co., 15 FMSHRC 381 at 3 e?. (1993), clearly held, with respect to
the merits of a disputed provision in the mine plan, the Secre-

48

tary bears the burden of proving that the plan provision at issue
was suitable to the mine in question. See JWR, 9 FMSHRC at 907
(involving ventilation plans), and socco, 14 FMSHRC at 13 (involving safeguards).

v
FUrther Discussion and Findings
Dr. Abel in responding to MSHA's criticism of his report,
testified his report and analysis (unlike MSHA's) was based on
coal samples that were taken from the Sanborn Creek Mine. He
also responded to MSHA's criticism of his assumption that the
overburden horizontal pressure was equivalent to the vertical
pressure in the mine. Dr. Abel convincingly showed that the
assumption he used in analyzing and resolving the outburst problem was more realistic than the alternate assumption suggested
by MSHA.
I conclude that Dr. Abel's superior qualifications, extensive experience and logical analysis of the problems are entitled
to considerable weight and are persuasive.
On the record before me I find that MSHA has not established
by a preponderance of the evidence that the double splitting of
the pillars in question is not suitable for the Sanborn creek
Mine or that single splitting of said pillars is suitable to the
mine's prevailing geological condition and the mining system used
at ·the mine.
ORDER

In view of the foregoing, Citation No . 3584806 is VACATED
and Somerset's contest is GRANTED .

~-/~

ust F. Cetti
inistrative Law Judge
Distribution:

Charles W. Newcom, Esq., SHERMAN & HOWARD, 633 17th Street, Suite
3000, Denver, co 80202 (Certified Mail)
Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boul evard, Arlington, VA 22203
(Certified Mail)
\sh

49

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LA~ JUOGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 2 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. SE 93-9
A.C. No. 40-03011-03534

v.

S & H MINING, INC.,
Respondent

Docket No. SE 93-10
A.C. No. 40-03011-03535
Docket No . . SE 93-98
A. C. No. 40-03011-0354-0
S & H Mine No. 7

DECISION ON REMAND

Before:

Judge Feldman

These civil penalty proceedings initially concerned
11 alleged violations of mandatory safety standards contained in

Part 75 of the Secretary's regulations, 30 C.F.R. Part 75. These
matters were disposed of in a decision dated October 22, 1993,
wherein the parties _' settlement terms for seven of the alleged
violations were approved and the remaining four violations were
adjudicated on the record in a bench decision. 15 FMSHRC 2196.
These cases were remanded by the Commission for further
analysis in light of the record evidence with respect to two
alleged violations of section 75.220, 30 C.F.R. § 75.2-20,
for failure to comply with the Mine Safety and Health
Administration's (MSHA's) approved roof control plan. 17 FMSHRC
1918 (November 1995). The Commission directed that I revisit my
conclusions that the first violat·ion was not properly designated
as significant and substantial, and that the second violation was
not attributable to the respondent's unwarrantable failure.
A. Order No- 3382962

On July 22, 1992, MSHA Inspector Don McDaniel, accompanied
by Charles White, S&H's Mine Superintendent, observed a coal
pillar that had not been mined in conformity with the provisions

so

of the approved ·roof control plan that limited initial pillar
cuts to 13 feet wide. The initial cut observed by McDaniel was
20 feet wide. 1 Tr. II 67-68. 2 The uncontradicted evidence
reflected the initial pillar cut was enlarged, without MSHA's
approval, because, given the dimension of the entry, the
continuous mining machine was too large to maneuver to cut the
pillar according to the plan's sequence. Tr. I 187, 192-93.
Following the issuance of Order No. 3382962, S&H's roe~ control
plan was revised to permit it to round off a corner of the pillar
and then make an initial pillar cut of 15 feet wide. Tr. II 77-.
78.

Regardless of the necessity for increasing the size of the
initial cut, I concluded that S&H's unilateral decision to
disregard its roof control plan was inexcusable conduct
justifying the unwarrantable failure charge. However, I -also
concluded that the violation was not significant and substantial
in that S&H's action did not compromise structural support
because the roof .c ontrol plan "was ultimately modified to
essentially conform to the respondent's method of initial pillar
cut." 15 FMSHRC at 2199.
In its ·remand d~cision, the Commission noted that the
20 foot cut cited by McDaniel did not conform with the revised
plan permitting 15 foot cuts. Consequently, the Commission
concluded the record fails to support my initial decision that
the unauthorized 20 foot cut did not compromise roof support.
A violation is properly characterized as significant anq
substantial if there is a reasonable likelihood that .t he hazard
contributed to by the violation will result in serious injury.
Cement Div., Nat'l Gypsum Co., 3 FMSHRC 822, 825 (April 1981);
Mathies Coal Co., 6 FMSHRC 1 (January 1984). The likelihood of
injury must be evaluated in the context of continued mining

1

The pillars are approximately 35 feet square.

Tr. I 182,

205.

The hearing was conducted on September 28 and 29, 1993.
I" refers to the September 28 hearing and ~Tr. II" refers to
the September 29 hearing.
2

~Tr.

51

operations.

U.S. Steel Mining Co., 7 FMSHRC 1125, 1130 {August

1985) .

Upon further reflection, it is clear that the respondent's
20 foot initial cut significantly exceeded the 15 foot cut
permitted by the revised roof control plan. Although McDaniel
testified he did not observe anyone under unsupported roof
at the time he issued the order, when viewed in the context of
continued operations, McDaniel ' s testimony that over cutting
posed a continuing hazard to miners traversing the affected
travelway supports the significant and substantial designation in
Order No. 3382962.
Accordingly, the significant and substantial designation
deleted in my initial decision is hereby reinstated . I . initially
assessed a civil penalty of $2,100 for Order No . 3382962. Given
the civil penalty criteria in section llO{i)of the Mine Act,
30 U.S . C. § 82 0 (i), that contemplates higher penalties for
violations involving increased grayity, the assessed civil
penalty in this matter shall be increased to $3,000.
B. Order No. 3382964
On the second day of the inspection, on July 23, 1992,
McDaniel, again accompanied by White, was standing two crosscuts
from section foreman Steve Phillips who was operating a
continuous miner to clean up loose waste material {gob) in an
entry. Tr. I 199. McDaniel conceded that S&H's continuous miner
wa s too big to maneuver and operate in compliance with its roof
control plan given the configuration of the crosscuts, the
location of the pillars and the size of the entries. Tr. II 1113. McDaniel observed Phillips load a shuttle car with gob and,
as another shuttle car arrived, positioned the miner ~gainst the
side of the pillar, penetrating the pillar, 3 without having first
installed roof support timbers as required by the roof control
plan. Tr I 199-200. McDaniel, with White, approached Phillips

As discussed intra, McDaniel repeatedly referred to
Phillip's penetration of the pi~lar as "mining." Counsel for the
Secretary correctly acknowledged that "cutting" into the pillar
was the appropriate term as the question of "mining" is the
dispositive issue to be resolved . Tr . I 200.
3

52

after he had made a 12-foot-wide, 38-inch-deep wedged shaped cut
in the pillar. 4 Tr. I 200. Phillips told McDaniel that he was
still cleaning up gob and had cut the pillar unintentionally.
Tr. I 205-06 .
Although I concluded this violation was significant and
substantial, I declined to credit the Secretary's unwarrantable
failure assertion because the evidence did not establish that
Phillips' alleged mining was intentional given the angle of the
cut and the other evidence of record. 15 FMSHRC at 2198. The
Commission's remand noted that I did not adequately indicate why
I rejected McDaniel's conclusion that Phillip's action could not
have been accidental given the 12 foot distance cut into the
pillar. 17 FMSHRC at 1923.
McDaniel issued the subject Order No. 3382964 for an alleged
roof control plan violation of section 75.220 for S&H's failure
to set timbers before mining a pillar. Order No. 3382964 stated:
The approved roof control plan was not being complied
with on the working section where pillars was (sic)
being mined. The first cut out of the pillar was
started and the A Tiwhers in the outby crosscut had not
been installed. The miner cut started on a angle for
12 feet and penetrated the coal bed 38" inches deep
(emphasis added} .
In my initial decision I rejected the unwarrantable failure
charge because the Secretary had failed to establish that this
violation was "a willful rather than a negligent act." 17 FMSHRC
at 1922. Th~ Secretary argues that I erred when I concluded that
this violation can be found to be unwarrantable only if it is
•intentional." The · corollary is that the Secretary can prevail
even if Phillips' act w~s unintentional. However, here· S&H has
been charged for its failure to set timbers before mining a
pillar. Try as I might, I do not ·understand the Secretary's

As discussed infra, the · dimensions of this wedged shape
cut are crucial . McDaniel repeatedly gave the impression that
the cut was essentially 12 feet wide by 38 inches deep, when in
fact, it was a wedge shaped cut penetrating the pillar at
approximately 15 degrees. Tr. I 200, 204, 205, 207.
4

53

assertion that Phillips' actions constituted mining even if his
contact with the pillar was inadvertent.
Of course, a willful act is not ordinarily a prerequisite to
an unwarrantable failure. Significantly, S&H was not charged
with aggravated carelessness, reckless disregard or other
unintentional unjustifiable conduct. On the contrary, Phillips'
maneuvering of a large continuous miner, in entries too small to
permit compliance with its roof control plan, mitigates
negligence if the pillar was pe~etrated accidentally . Thus, the
negligence associated with an accidental penetration is
inadequate to support an unwarrantable failur~ in this case.
Moreover, it would require extremely aggravated, unintentional
conduct under these circumstances to warrant unwarrantable
failure as an operator is under no obligation to set timbers
prior to an unanticipated encounter with a pillar.
Rather, the Secretary's unwarrantable failure case is only
sustainable if Phillips was (intentionally} mining. There are
several reasons why the Secretary has not met his burden of
proving Phillips was mining. As noted in my initial decision,
the shape of the wedge fails to convince me that Phillips' act
was intentional. McDaniel's testimony and the exhibits reflect
Phillips cut into the pillar at a 15 degree angle removing a .·
wedge in the shape of a right triangle. See Gov. Ex. 12-C,
Resp . Ex. 17; Tr. I 208-10, Tr. II 49, 53-54. One side of the
wedge (triangle} is 144 inches (12 feet} long. At the end of
this side is a side 38 inches deep . These two sides constitute
the right angle . The remaining side (the hypotenuse) is
approximately 149 inches long. The remaining angles of the
removed wedge, depicted in Gov. Ex. 12-C and Resp. Ex . 17, are
15 degrees and 75 degrees . 5
Thus, it is inappropriate to consider the maximum
penetration of 38 inches to have .occurred along the entire
12 foot length of the cut. Rather, the first few feet of the cut
constituted a 15 degree glancing blow only inches in depth.

I take judicial notice of the Pythagorean Theorem and
trigonometric functions that calculate the length of the
remaining side of the wedge and the remaining two angles of the
right triangle formed by the wedge.
5

54

Moreover, the Secretary failed to present any evidence concerning
how long it took to make this cut or whether the continuous miner
was clearly positioned by Phillips to cut into the coal seam.'
Therefore, on balance, the weight of the evidence concerning the
dimensions and circumstances of the cut does not support the
Secretary's position that Phillips was mining .
There are additional facts that· do not support the
Secretary's assertion that Phillips' act was intentiona1 .
McDaniel has admitted that the entry was narrow, and; the
continuous miner was comparatively large which made maneuvering
difficult. Moreover, Phillips' asserted operation of the
continuous miner for non-mining purposes is supported by
McDaniel's observations of Phillips loading gob in shuttle cars.
While exculpatory statements must be viewed cautiously, such
statements are entitled to greater weight when they are made
spontaneously. For example, Phillips' assertion to McDaniel at
the time of the inspection, during a period when he had been
cleaning gob , that his contact with the pillar was inadvertent is
of more evidentiary value than if such a position was initially
taken at trial.
Additionally, it is uncontroverted that Phillips knew
McDaniel, who was accompanied by superintendent White for a
second day, was in the vicinity inspecting the mine . Such ·
·knowledge, while not alone dispositive, supports Phillips'
spontaneous, albeit exculpatory, statement to McDaniel that his
penetration into the crib was accidental. I place no evidentiary
value on the fact that there is no evidence that Phillips knew
McDaniel was watching him at the time he committed the violation.
As one who travels to work on streets where a 30 mile per hour
speed limit is freqUently enforced by radar •speed traps," my
conduct is not dictated by whether I am certain the pol1ce are
actually watching me as I crawl along the street on my way to the

McDaniel's testimony that the miner head could cut into
the pillar a few feet, •but you couldn ' t travel 12 feet and say
it was an accident," reflects the position of the continuous
miner could have been accidental·. Tr. I 207 . As noted, it is
misleading to say the miner head traveled 12 feet given the angle
of entry into the pillar.
6

55

office. On the contrary, the mere possibility that a radar unit
may be in the area is an extremely effective deterrent that
governs my behavior. Similarly, Phillips' assertion that his act
was unintentional is consistent with his knowledge of McDaniels'
presence in the mine.
Finally, the Commission, citing Youghiogheny & Ohio,
9 FMSHRC at 2011 (in overseeing compliance with the roof control
plan, the section foreman is held to a demanding standard of
care) notes that a higher standard of care is required of mine
management such as superintendent White and foreman Phillips.
17 FMSHRC at 1923. However, surely Youghiogheny does not support
the proposition that accidents (as distinguished from cases
involving supervisory responsibility) by mine management through
ordinary negligence are attributable_ to an unwarrantable failure .
The Secretary has the burden of proving every element of a
citation . While Phillips' conduct may have evidenced mining if
he had not been quickly interrupted by McDaniel, based on the
record before me, the Secretary has failed to rebut S&H's
affirmative defense that Phillips' action was inadvertent rather
than intentional. Having concluded that Phillips' action was
accidental, there is insufficient evidence to attribute Phillips'
actions to more than moderate negligence given the narrow entries
and large mining machine. Consequently, I adhere to my initial
decision that modified Order No. 3382964 to a 104(a) citation and
assessed a civil penalty of $400.
QRDER

In view of the above, IT XS ORDERED that the significant and
substantial designation for Order No. 3382962 XS REINSTATED. The
civil penalty for Order No. 3,3 82962 is increased from $2,100 to
$3,000. Payment of this additional $900 penalty is to be made
within 30 days of the date of this decision.

cf!~ -=~~~Q""'--Jerold Feldman
Administrative Law ·Judge

56

Distribution:
Susan E. Long, Esq., Office of ·the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)

Imogene A. King, Esq., Frantz, McConnell & Seymour, P.O. Box 39,
Knoxville, TN 37901 (Certified Mail)

/ma

57

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW Jll>GES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

"JAN 2 3 1996
BRAD LEHTO,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No . LAKE 95-355-DM
MSHA Case No. NC MD 95 - 03

COPPER RANGE COMPANY,
Respondent
DALE S . ALLEN,

White Pine Mine
Mine I.D. # 20-00371
DISCRIMINATION PROCEEDING

Complainant

v.

Docket No . LAKE 95-356-DM
MSHA Case No . NC MD 95-06

COPPER RANGE COMPANY,
Respondent

White Pine Mine
Mine I.D . # 20-00371
DECl:S'.ION

Appearances:

Dale S. Allen, Ironwood, Michigan, Pro Se ;
Brad Lehto, Bruce Crossing , Michigan, Pro Se;
Mark D. Pilon, Esq., Hanft, Fride, O'Brien,
Harries, Swelbar & Burns, P. A., Duluth,
Minnesota, for Respondent .

Before:

Judge Amchan
Findings of Fact
Procedural History

On January 29, 1995, the fire suppression system on a powder
wagon was accidently discharged at Respondent's underground
copper mine when Co~plainant Dale Allen brushed it with his leg
(Tr . 7-8). A pin, whose function is to prevent such accidents,
was not in place (Tr. 14- 15) . The wagon was moved to a location
directly in front of a large fan (Tr. 49-50) . This caused the
dust from the fire suppression system to be blown throughout the
working area (Tr. 50).

58

Foreman Lee Cummings arrived on the scene and instructed his
crew of 11 miners to stand behind the fan until he obtained a
material safety data sheet (MSOS) for the fire suppression system
(Tr. 50-51). When several miners indicated they were not feeling
well, CUmmings called for an ambulance to take the entire crew to
a local hospital for examination (Tr. 51, Exh. R-6) 1 •
Due to this accident an entire production unit was shut
down. This unit normally produces 7,000 tons of ore each day.
On January 29, 1995, it produced nothing (Tr. 54). After being
examined at the hospital, the entire crew refused to return to
work on January 29 (Tr. 60-61). A disciplinary letter was placed
in each miner's personnel file as a result of this refusal
(Tr. 61). Following the filing of one or more MSHA discrimination complaints, Respondent removed these letters from the
personnel files (Tr. 62-64).
Complainant · Allen was also given a "decision day" on
March 1, 1995, as a result of the incident. This is a step in
Respondent's disciplinary progra~ whereby~ miner is paid, but
is not allowed to work. He is supposed to reflect upon his
mistake.
Mr. Lehto, who was Allen's partner in operating the powder
wagon, received a disciplinary letter that was placed in his
personnel file and not withdrawn. Respondent believes that
Complainants were at fault in the incident for not conducting an
adequate preshift examination of the powder wagon. If the wagon
was adequately inspected, it contends, the missing pin on the
fire suppression system would have been noted and replaced.
Lehto filed a discrimination complaint with MSHA on
March 14, 1995. He sought to have the disciplinary letter
removed from his file and that "all harassment [be] stopped .. "

Complainant Allen testified that Foreman Cummings resisted
the first requests from employees to be taken to fresh air
(Tr. 8, 13). This allegation was also made by Complainant Lehto
in his original complaint to MSHA! Cummings indicated that when
employees requested medical attention he made the arrangements
willingly (Tr. 51). I find that CUmmings arranged for medical
examinations for the crew begrudgingly.
1

59

He a~leged that his foreman, Lee CUmmings, failed to bring the
miners to fresh air and also made Lehto clean the d~st by himself when he should have been receiving medical attention.
Allen filed his discrimination complaint on March 24, 1995.
-·He alleged that Cummings would not cooperate in moving the miners
to f~esh air after the January 29, 1995 accident. He also seeks
removal of the disciplinary letter from his file and ~no further
harassment."
On June 6, 1995, MSHA notified each complainant that it
determined that no violation of section lOS(c), the antidiscrimination/retaliation provision of the Act, had occurred.
Allen and Lehto timely filed complaints with the Commission on
their own behalf.
During June, 1995, Complainant Lehto was discharged by
Respondent as the result of another incident in which the company
believes he was at fault . He was able to find a new job
seven days later (Tr. 31, 34). Allen was suspended at about the
same time. He lost five days pay but resumed working until the
mine closed on October 1, 1995 (Tr. 5-6).
The June disciplinary measures are outside the scope of the
complaints before me. However, they are relevant to the issue of
the appropriate remedy if Respondent violated section lOS(c) in
January 1995. The disciplinary action taken by Respondent as a
result of the January incident made Complainants subject to more
severe discipline for future misconduct . If the action taken for
the January incident violated the Act, Respondent would have to
discipline Complainants for later incidents as if the January
incident had not occurred.
Nevertheless, as explained below, I conclude that· Respondent
did not violate section lOS(c} in giving Complainant Lehto a
written warning and Complainant lUlen, a •decision day" as a
result of the January incident.

60

Corqplainants were not disciplined in retaliation for
actiyities protected by the Act
Section lOS(c) (1) of the Federal Mine Safety and Health Act
provides that:
No person shall discharge or in any manner
discriminate against or cause to be discharged
or cause discrimination against or otherwise
interfere with the exercise of the statutory
rights of any ... miner because such miner
... has
filed or made a complaint under or
related to this Act, including a complaint
notifying the operator or the operator's agent
.•• of an alleged danger or safety or health
violation •.. or because such miner ... has
instituted or caused to be instituted any
proceeding . under or related to this Act .. .
or because of the exercise by such miner .. .
of any statutory right afforded by this Act.
The Federal Mine Safety and Health Review Commission has
enunciated the general principles for analyzing discrimination
cases under the Mine Act in Sec. ex rel. Pasula v. Consolidation
Coa-1 Co., 2 FMSHRC 2786 (October 1980), rey'd on other grounds
sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211
(3d Cir. 1981}, and Sec. ex rel. Robinette v. United Castle Coal
,CQ., 3 FMSHRC 803 (April 1981). In these cases, the Commission
held that a complainant establishes a prima facie case of
discrimination by showing (1) that he engaged in protected
activity and _(2) that an adverse action was motivated in part
by the protected activity.
The operator may re~ut the prima facie case by showing
either that no protected activity occurred, or that the adverse
action was in no part motivated by the protected activity. If
the operator cannot thus rebut the prima facie case, it may still
defend itself by proving that it was motivated in part by the
miner's unprotected activities, and that it would have taken the
adverse action for the unprotected activities alone.

61

Complainants believe that Respondent unfairly held them
responsible for the January 29, 1995, accidental discharge of
the fire suppression system. Allen contends that it was a common
practice to operate equipment at the mine with the pin to the
fire suppression system missing (Tr. 16) .
Allen further contends that when he was suspended in June
Allen believes he was
singled out for disparate treatment because of the January
incident.
1995, his partner was not disciplined.

Even if Allen is correct, causing the fire suppression to
discharge is not an activity protected by section lOS(c) of the
Federal Mine Safety and Health Act. The Act prohibits mine
operators from retaliating against miners for such activities
as co-operating with MSHA, making a complaint to MSHA, making
good faith saf~ty complaints to the operator and for refusing
to work under h~zardous conditions . The Act does not prohibit
disciplinary measures taken for causing an accident, regardless
of whether imposition of such measures are justified .
Complainant Lehto says that he did perform a pre-shift
· examination of the powder wagon before the January incident.
He alleges that he thought the pin was in place and that it is
very difficult to determine this fact because Respondent often
uses improper pins which are difficult to see. Lehto states
that two weeks after the January accident Respondent began
putting tags on the pins to prevent a recurrence of the incident
(Tr. 31- 32).
Even if Lehto was unfairly held responsible for the January
accident, Respondent's conduct does not constitute a violation
of section lOS(c) of the Act. However, there is one other aspect
of this case that requires further discussion .

.

Although Complainants allege they were unfairly discharged
for setting of£ the fire suppression system, they also allege
that foreman Lee CUmmings initially would not let them seek
medical attention. Moreover, Respondent has conceded that all
employees in complainants' crew .received disciplinary letters for
refusing to return to work after being treated at the hospital.

62

The employees' demand for medical attention following the
discharge of the fire suppression system was activity protected
by section lOS(c) . I reach this conclusion of the basis of the
information in the Material Safety Data Sheet (Lehto Exhibit 1)
and the symptoms described by the miners to foreman CUmmings
(Tr. 51). However, I conclude t hat Complainants have not established directly or inferentially that the disciplinary steps
taken against them were in any way motivated by these requests.
The refusal of all the employees of complainants' crew to
return to work requires a different analysis. Respondent displayed a great deal of animus to this refusal as evidenced by the
disciplinary letters given to the entire crew . One certainly
could infer that this refusal was part of the reason for the
disciplinary action taken against complainants. However, there
is insufficient evidence in the record to establish that this
refusal constituted activity protected by section lOS(c) .
In order for a refusal to work to be protected by the Act it
must be the result of a reasonable and goqd faith belief on the
part of the miner(s ) that continuing to work would be hazardous,
Pasula, supra. That has not been established in this case.
Foreman CUmmings testified that the doctor who examined
crew members indicated that they could return to work (Tr . 61).
The Material Safety Data Sheet (Lehto Exhibit l) indicates that
the Ansul fire suppression dust is regarded as a "nuisance dust"
by OSHA. It indicates that the appropriate precautions are to
remove an exposed individual to fresh air and to seek medical
attention if discomfort continues. There is insufficient information in the record to establish that miners had a reasonable,
good faith belief that returning to work after being examined by
the doctor was hazardous . I cannot therefore conclude that this
refusal was protected by the Act.
In conclusion, I find that Respondents have failed to make
a prima facie case that they were disciplined for protected
activities . Therefore, I dismiss their complaints .

63

ORPER

The discrimination complaints filed by Dale Allen and
Brad Lehto in this matter are hereby DISMISSED.

Arthur J. Amchan
Administrative Law Judge
Distribution ; ;
Brad Lehto, P.O. Box 46, Bruce Crossing, MI 49912
(Certified Mail)
Dale S. Allen, E5109 Hillcrest Lane, Ironwood, MI 49938
(Certified Mail)
Mark D. Pilon, Esq., Hanft, Fride, O'Brien, Harries,
Swelbar & Burns, P.A., 1000 First National Bank Place,
1300 West Superior St., Duluth, MN 55802-2094 (Certified Mail)

/ lb

64

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 4 1996
ORVILLE E. MOORE,
Complainant
v.

DISCRIMINATION PROCEEDING

AMAX COAL WEST, INC,
Respondent

DENv CD-95-02

Docket No. WEST 95-134-D

Eagle Butte Mine
OBDER or DISMISSAL

Appearances:

Mr. Orville E. Moore, Alexandria, Louisiana,
Pro· Se;
R. Henry Moore, Esq., Buchanan Ingersoll, P.C.,
Pittsburgh, Pennsylvania, for Respondent.

Before:

Judge Maurer

At hearing, Complainant, Orville E. Moore, in effect,
requested approval to withdraw his complaint in the captioned
.case, on procedural grounds. He has a parallel case pending with
the Equal Employment Opportuni~y Commission (EEOC) and intends to
pursue his remedies under that statute in that forum. Permission
to withdraw was accordingly granted at hearing and is herein
confirmed. 29 C.F.R. § 2700.11. This case is therefore
DISMISSED, with prejudice.

65

Distribution:
Mr. Orville E. Moore, 1223 Wilshire Drive, Alexandria, LA 71303
(Certified Mail)

R. Henry Moore, Esq., Buchanan Ingersoll Professional
Corporation, One Oxford Centre, 301 Grant Street, 20th Floor,
Pittsburgh, PA 15219 -1410 (Certified Mail)
dcp

66

FEDERAL MINE SAFETY AND HBALTB R.BVJ:BW COMMXSSJ:ON
OFFICE OF ADMINISTRAT1VE LAW J\l>GES
2 SICYL1NE, 10th FLOOR
5203 LEES1UtG PUCE
FALLS CHURCH, VIRGINIA 22041

rJAN 2 6 \996 .
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA)
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. CENT _95-214-M
A. C. No . 23-02072-05512-A

v.
: . Gallatin Quarry Mine
HAROLD G. MOODY, Employed by
GRAND RIVER QUARRY, INC .
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v;

CIVIL PENALTY PROCEEDING
Docket No. CENT 95-215-M
A.C . No. 23-02072-05511-A

I

Gallatin Quarry Mine
ROBERT G. FLINT,
formerly Employed by
GRAND RIVER QUARRY, INC.,
Respondent
DBC:ISION

Appearances:

Keith E. Bell, Esq., Office of the Solicitor,
U. · S . Department of Labor, Arlington, Vi.r ginia,
for Petitioner;
Harold L . Moody, Kearney, Missouri, Pro Se;
Robert G. Flint, Sedalia, Missouri, Pro Se.

Before:

Judge Amchan
Sumpia·r .y

Before me are two cases alleging that two supervisory
employees of Grand River Quarry, Inc. (Grand River Quarry),
Harold L . Moody and Robert G. Flint knowingly violated 30 C.F.R.
§56.9300(b) in failing to provide a berm of adequate height on
67

the side of an elevated roadway. Pursuant to section 110(c) of
the Act, Petitioner has proposed a $1,000 penalty for Mr. Moody,
a general manager of Grand River Quarry and $750 for Mr. Flint,
a foreman. For the reasons stated below, I conclude that the
Secretary has failed to establish that Respondent Moody knowingly
violated the standard. I therefore assess no civil penalty in
his case. On the other hand, I find that Mr. Flint knowingly
violated the standard and assess a civil penalty of $300.
Findings of Fact
On July 21, 1994, MSHA Inspector Michael Marler was conducting a multi-day inspection of Grand River's Gallati~ Quarry
in Davies County, Missouri (Tr. 18, 25-26) . At about 2:55 that
afternoon, a large vehicle slid off an elevated roadway into a
drainage ditch ,\ apparently without injury to the driver (Tr. 27,
56, Exh. A). The vehicle, originally a Caterpillar Model 631
scrapper had been modified to serve as a haul truck (Tr. 102).
This "631 haul truck" was normally used to move shot rock
from the blasting area to a crusher (Tr. 103). When it did so,
it used a different roadway from the one involved in the July 21
accident (Tr. 108-09).
To transport finished product to the stockpiles, Grand River
Quarry normally used a stockpile truck. However, approximately
once or twice a month the stockpile truck would break down and
Grand River Quarry would use the 631 haul truck to carry the
finished product to its stockpile. On these occasions only, the
631 would travel the "accident roadway" (Tr. 108-09).
On the morning of July 2i, 1994, the stockpile trilck broke
down. At about 9:00 or 9:30 a.m . , Grand River Quarry started
using the 631 to move the finished product (Tr. 108). The front
tires of the 631 are 84" high. The rear tires are 76" tall
(Tr. 31-32). The berm on the side of the roadway from the plant
to the stockpile, the "accident roadway," was about 24" in height
(Tr. 31).
After determining the size of the tires and height of the .
berm, Inspector Marler issued Citation No. 4322450 to Grand River
Quarry. It was handed to Robert G. Flint, the foreman in charge

of the Gallatin Quarry on a daily basis. The citation alleged
a violation of 30 C.F.R. §56.9300(b) in that the berm was not
at least half the height of the 631 haul truck's front tires.
Afterwards, Dale St. Laurent conducted an MSHA special
investigation of the circumstances surrounding the citation.
Based on his report, penalties were proposed· for Harold Moody,
the General Manager of Grand River Quarry, and Mr. Flint, the
on-site foreman, in the amounts of $1,000 and $750, respectively.
Petitioner has established that Respondent Flint
)cnowingly violated the Act. but has not established
a knowing violation on the part of Mr. Moody.
Section llO(c) of the Federal Mine Safety and Health Act
provides:
Whenever a corporate operator violates a mandatory
health or safety standard or knowingly violates or
fails or refuses to comply with any order issued under
this Act or any order incorporated in a decision issued
under subsection (a) or section lOS(c), any director,
officer, or agent of such corporation who knowingly
authorized, ordered, or carried out such violation,
failure, or refusal shall be subject to the same civil
penalties, fines, and imprisonment that may be imposed
upon a person under subsections (a) and (d) .
Section llO(a) referred to above provides that civil
penalties of .up to $50,000 may be imposed for violations of the
Act . Section llO(d) provides for criminal penalties in certain
situations . Penalties, if contested, are assessed by the
Commission after consid~ring a mine operator's history of
previous violations, the size of tpe operator's business, the
negligence of the operator, the effect of the penalty on the
operator's ability to stay in business, the gravity of the
violation and the good faith of the operator ·in abating the
violation.
The Commission has held that a corporate officer or agent
knowingly violates an MSHA standard if he or she knew or had
reason to know of the violative condition, Prabbu Deshetty,

69

16 FMSHRC 1046 (May 1994). To establish a knowing violation,
the Secretary need not prove that the agent knew he or she was
violating the law, Warren Steen, 14 FMSHRC 1125 (July 1992) .
Applying these principles to Mr. Moody's case, I find that
the Secretary has not established that he knew or had reason to
know that a violative condition existed on July 21, 1994, prior
to the issuance of the citation. Section 56.9300{b) provides
that:
Berms or guardrails shall be at least mi~-axle height
of the largest self-propelled mobile equipment which
usually travels the roadway (emphasis added) .
The Secretary failed to show that Moody knew or had reason
to know that the 631 haul truck would be driven on the accident
roadway at times when the berms were less than 42 inches high.
Moody was not on-site on July 21. Normally, the 631 haul truck
was not used on this roadway. The evidence does not establish
that Moody knew, or had reason to know, that it would be used on
July 21. The record indicates that the berm was sufficient for
at least some other vehicles (Tr. 53).
Although Moody had reason to know that the 631 would be used
on this roadway periodically, there is no basis on which I could
conclude that he knew it would be used at times when the berm was
not mid-axle height. The berm on this roadway had been higher
than 24 inches on occasions prior to July 21, but had been eroded
by rainfall (Tr . 67, 73, 76, 104) . The record does not show that
Moody knew its height on July 21 . Indeed, on July 19 the road
was not used due to bad weather, and it is quite possible that
the berm was substantially smaller on July 21 than it had been
the last time Moody had observed it (Tr. 52).
Mr. Flint's situation is distinguishable by the fact that he
was on-site on July 21, 1994, and was aware that his miners had
started using the 631 haul truck on the accident roadway. Since
this vehicle used tµe roadway repeatedly on July 21, I find that
it was the largest piece of self- propelled mobile -equipment which
usually traveled the roadway .

70

Foreman Flint knew the 631 was being used on the roadway
and knew, or had reason to know, that the berm on the side of the
roadway did not approach mid-axle height of either its front or
rear tires. Therefore, I find he knowingly violated 556.9300{b)
in failing to increase the height of the berm.
A $300 ciyil penalty is assessed against Foreman

Robert Flint
Applying the criteria set forth in section llO{i), I conclude that $300 is an appropriate civil penalty for Robert
Flint's "knowing" violation of §56. 9300 (b) · ~ · My assessment of
the criteria is as follows:
Gravity of the Violation: I conclude that the gravity of
the violation is high. If a heavy vehicle leaves an elevated
roadway, there is a reasonable likelihood that it will flip over
killing o~ injuring the driver. It could also conceivably kill
or injure others on the mine site. ~n the other hand, the slope
from the roadway to the drainage· ditch was apparently gradual and
the 631 appears from photographs to be ~ very heavy vehicle with
a low center of gravity. These factors substantially decrease
the likelihood of death or serious injury.
Negligence: Mr. Flint was negligent in not complying with
the standard. He not only knew, or had reason to know, of the
violative condition, he was familiar with the requirements of the
standard (Tr. 114). On the other hand, I have given consideration to the fact that the violation was of fairly short duration
and that, so far as this record shows, the berm was sufficient
·for the vehicles that usually traveled the roadway on other days.
Prior History of Violations: Mr. Flint received a citation
on behalf of Grand River Quarry for failure to have a berm on
another elevated roadway only two days prior to the instant
citation {Exhibit G) . Although that citation had nothing to do
with the height requirement for berms, it should have made him
more attentive to all MSHA requirements in this regard.
Good Faith in Abating the Violation: Blocks 17 and 18
of the citation indicate that the violation was abated within
95 minutes by the construction of a six-foot berm.

71

Size of the Operator and Effect of the Penalty on
its Ability to Stay in Business
These factors are difficult to apply in assessing a penalty
against an individual. By· analogy, I have considered the fact
that Mr. Flint was a foreman earning approximately $23,000 a year
when he worked for Grand River Quarry (Tr. 20, 116). A substantially lower penalty is generally appropriate for a low level
supervisor than for a higher and better paid agent of an
operator.
QRDER

The petition for assessment of a civil penalty against
Harold L. Moody is DISMISSED.
A $300 civil 'penalty is assessed against Robert G. Flint.
This penalty shall be paid within 30 days of this decision.

D-J-0,..~

Arthur J. Amchan
Administrative Law Judge
Distribution:
Keith E . Bell, Esq., Office of the Solicitor,
U.S. Department of Labor, 4015 Wilson Blvd., Suite 400,
Arlington, VA 22203 (Certified Mail)
Robert G. Flint, 235 E. Howard St., Sedalia, MO 65301
(Certified Mail}
Harold L. Moody, 702 Feldpar, Kearney, MO 64060
(Certified Mail)
/lh

'72

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~JAN 2 9 1996
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. YORK 95-70-M
A.C . No . 30-00611-05561
No. l Mine

GOUVERNEUR TALC COMPANY,
Respondent
DBC];S:ION

Appearances :

James A. Magenheimer, Esq., U.S. Department of
L~bor, Office of the Solicitor, 201 Varick Street,
Room 707, New York , New York, for the Petitioner;
Sanders D. Heller, Esq., Gouverneur, New York, ·for
the Respondent.

Before:

Judge Weisberger
Statement of the Case

This case is before me based upon a Proposal for Assessment
of Civil Penalty filed by the Secretary of Labor (Petitioner)
alleging violations by Gouverneur Talc Company (Gouverneur) of
30 C.F . R. § 57.4362 and 30 C. F.R. § 57 . 12001. Pursuant to
notice, the· case was heard in Watertown, New York, on September 6
and 7, 1995 . Subsequent to the hearing, Respondent filed a brief
on March 30, 1995 . On the same date, Petitioner filed a posthearing memorandum. Respondent filed a Reply brief on
December 26, 1995.
I.

Introduction

Gouverneur Talc Company (Gouverneur) operates the No . 1
Mine, an underground Talc Mine located in St. Lawrence County,
York. Talc was mined primarily using an open stope method.

73

A production shaft was used to transport men and/or supplies into
the mine. There were openings at the 300 foot, 500 foot,
70_0 foot, 900 foot and 1100 foot levels into the ore veins.
At approximately 11:00 a.m. on June 21, 1994, William L.
Korbel Jr., an MSHA Electrical Mine Inspector, received a
telephone call from Roger Mcclintock, advising him that there was
an underground fire at Gouverneur, and to proceed there. Korbel
went to the mine, and talked to Terry Jacobs (Gouverneur's Safety
Director), Craig Woodard {Gouverneur's Foreman), Steven Smith (an
electrician), Sheldon Maine {an apprentice electrician), Mark
Trombley and Vincent Woods (welders) , and Donald Fuller (General
Mine Foreman) , regarding an incident that had occurred at about
11:00 a.m. on June 21, at the 19-A stope on the 500 level, in the
area of a Miller welder wherein smoke had been observed. At
2:40 p.m., Korbel went underground to the area in question and
observed that a 225 amp circuit breaker was hooked to the welder.
He testified that the nam~-plate on the welder" ... listed
thirty-eight amps full load current" (Tr. 43) . Korbel examined
the welder and observed that a fist-size section of the secondary
coil had been blown out, a part of the primary coal was missing,
and there were pieces of metal and soot at the bottom of the
welder . He also observed that varnish had melted off the wires
feeding the transformer coil. Korbel issued a Section l04(a )
citation {subsequently amended to a section 104(d) (1) order)
alleging, in essence, that subsequent to the occurrence of the
an underground fire and a decision to evacuate underground
employees, two employees who were not using SCBA protection
went underground and did not sample for standard gases. Korbel
cited Gouverneur with violating 30 C.F . R. § 57.18002(a),
which was subsequently modified to allege a violation of
30 C.F.R. § 57.4362.
Korbel also issued a Section 104(a} citation, subsequently
modified to a Section 104(d} (1) order, which alleges that the
welder was not provided with pro~er circuit overload protection,
and that a 225 amp circuit breaker provided power to the welder
cable. The order alleges a violation of 30 C.F.R. § 57.12001.
II.

Findings of Fact and Discussion

Korbel testified as to a series of events and actions of
Gouverneur's employees prior to, and subsequent to, the incident

74

that had occurred on the morning of June 21, 1995, on the
However, only his testimony
relating to his observations of the condition of the welder was
based upon his personal knowledge . The balance of his factual
testimony was based upon information provided to him by Jacobs,
Fuller, Woodward, Smith, Trombley. and Maine . Petitioner did not
of fer the testimony of any these individual as part of its casein-chief. Thus, my findings of fact in this case, with the
exception of the condition of the welder, are based primarily ·
upon the testimony of Gouverneur's witnesses, who have personal
knowledge of the events and conditions at issue, _ rather than
Korbel's testimony as to what these individuals told him.

.soo level at the 19-A stope.

A.

The Miller Welder

For approximately 8 years, the welder at issue had been
protected by a 6'0 amp disconnect switch hooked to the welder plug
(disconnect box ) . Sometime prior to June 17, 1994, the
disconnect box was removed. There is no evidence when this
occurred, nor is there any evidence . that· the welder had been put
in ope ration after the disconnect box was removed.
Steven Smith, ·an electrician, testified that on June 17 ,
1994, Sheldon Maine, an apprentice electrician, whom he does not
supervise , told him that he was instructed to install a welder
disconnect on the welder in issue. According to Smith, he told
Ward Bacon, the mine foreman, that the welder disconnect box had
previously been removed. Smith indicated that Bacon told him
that he wanted to know if a welder whip (a cord with a plug that
does not provide overload protection), could be installed.
On June 20, 1.994, Maine hooked up the welder to a breaker.
Maine testifi ed that he did not know whether Smith or Bacon told
him to do this . On June 21, 1994, the welder was connected to a
225 amp breaker . The welder had a' rated full load current of
38 amps. According to the uncontradicted testimony of Korbel,
the National Electric Code provides that proper protection is at
200 percent of the rated amps.
B.

The June 21 Incident

On aune 21, 1994, Mark Trombley, a repairman, and Vincent
Woods were assigned to operate the Miller welder at issue to

75

repair a bucket blade. Trombley indicated that as _woods was
welding a washer, the welder was "sparking", "growling",
"sizzling", and "popping" (Tr. 285). Trombley testified that the
welder started "lighting up the drift" (Tr. 285) . His testimony
continues as follows: "[s]o we just dropped everything that we
had and stepped off the steel ramp, because it was lighting up
the drift where you walk up onto the ramp where we were working"
(Tr.285) . According to Woods, the noise from the welder started
getting louder and "smoke started rolling . .. [s]o Vinney and I
decided that we'd better go to the second exit . . . . " (Tr . 285 ).
Trombley and Woods then walked up the stope, spoke to Bob Lucas
and Robert Church, and went up the 300 level with them. The
group attempted to call the hoist man, Gary Hopper, but the
telephone did not work. According to Trombley, they decided to
walk out of the mine, and" . .. just t~ll them to go shut the main
off" (Tr. 287). They then reported the situation to Donald
Fuller, who at that time was the General Mine Foreman on a
temporary basis,. Smith, who was present, told Fuller that he
thought that they should shut off power to the 500 level. Fuller
indicated that he went with Smith to investigate. Smith and
Fuller went underground to the 500 level, but did not take any
self contained breathing apparatus {SCBA) . Fuller told the cage man, Lenny Zeller, to take Herb Simmons and Tom McDonald out of
the shaft, as they were working near the fan, and he and Smith
intended to turn the fan on. At the shaft, which was
approximately 1500 feet from the 19-A stope, Smith turned off the
disconnect, shutting off power to the 19-A stope. Smith noted
that the air was flowing toward the 19-A stope, whereas normally
the air goes in the opposite direction from the 19-A stope to the
shaft. Smith and Fuller proceeded to the 19-A stope where Smith
turned off the disconnect to the welder, and unplugged the
welder. Smith felt the cables from the main power source to the
disconnect and the cable to . the welder, and all were cold. He
felt the outside of the welder and it too was cold. Fuller and
Smith then exited the 500 level, along with Dick Card, Jerry
Macintosh, Zeller, and Woodward, 'all of whom had been working at
the 500 level. In response to a leading question on directexamination, Fuller indicated that he and Woodward discussed
bringing the men up because it was lunchtime, and . ~ . .• we said as
long as it is this close to noon, lets bring them up and see
whats going on" (Tr. 272). Fuller indicated that he and Jacobs
are the managers who have the responsibility of calling for an
evacuation of miners from the mine, but that on June 21, no

76

decision was made to evacuate . Appendix B to the MSHA Accident
~nvestigation Report, (Exhibit P-3), contains a statement that at
11:00 a.m., ~the decision was made to remove all personnel and .
activate their mine rescue team." Petitioner did not adduce any
direct testimony or documentary evidence to support this
statement. On the other hand, Respondent's witnesses testified
that no evacuation order had been given.
Woodward indicated that he, Zeller, Card, and Macintosh, all
went up to the surface for lunch at 11:45 a.m . At approximately
12:35 p . m. , the official rescue team was sent underground.
C.

Violation of Section 57.4362. sypra

Section 57.4362, supra, provides as follows:" Following
evacuation of a ~ine in a fire or emergency, only persons wearing
and trained in the use of mine rescue apparatus shall participate
in rescue and fire fighting operations in advance of the fresh
air base . "
According to the clear language of Section 57 . 4362, supra, a
violation occurs only in the. event of (1) an evacuation of a mine
in a fire emergency, and 2) persons participating in rescue and
.fire fighting operations did not wear mine rescue apparatus.
Title 30 of the Code of Federal Regulations does not define
the term "fire emergency . " No evidence was adduced by either
party as to the common meaning of this term in the mining
industJ:Y. I find that, due to the presence of sparking and
rolling smoke in the area of the welder, there was a fire
emergency ; The regulations do not define the term evacuation .
Neither Fuller nor Jacobs, who had the responsibility of calling
for an evacuation, ordered miners to evacuate; nor did any other
of Gouverneur's agents. Gouverneur's Disaster Directory for Mine
Evacuation and Rescue Only (Exh. P-4} provides a disaster
and emergency plan, including evacuation, "in the event of
disaster (major fire or flooding}" (Exh. P-4, page 2) . I find
that this provision in Gouverneur's emergency plan is not
controlling on the issue of the scope to be accorded the terms
in Section 57 . 4362, supra.

77

Webster's Third New International Dictiona:r:y (1986 Ed.)
defines the term evacuation as follows: " · ·· b: any organized
withdrawal or removal (as of persons or things) from a place or
area esp. as a protective measure."
Trombley, and Woods, who were present when the incident at
issue occurred and observed sparking and rolling smoke, left the
area along with Lucas and Church, after having spoken to the
latter . According to Trombley, the group decided to go to the
surface as the telephone did not work, and they wanted to tell
management to shut the power off. However, this task could have
been accomplished by one person . Since they all left together
after Trombley and Woods had observed sparking and smoke, I find
that they did evacuate in a fire emergency . However, the
evacuation was not total, as Card, Macint9sh and Woodward were
still at the SDO level.
I observed the deameanor of Fuller and Smith and find their
testimony credible that they went to the 50 0 level to shut off
the power to the 19-A stope . Petitioner has failed to adduce
sufficient evidence to establish that Fuller and Smith were
participating in rescuing and fire fighting operations. Fuller
and Smith subjected themselves to the hazards of smoke and gas
inhalation in not being equipped with SCBA apparatus. However,
there was no violation of section 57.4362 supra, as they were not
participating in rescuing and fire fighting operations. By its
terms, Section 57.4362, supra, does not prohibit persons not
participating in rescuing and fire fighting operations from
entering the mine when not wearing SCBA equipment. Since Section
57.4362, supra, has not been violated, Order No. 4086984 shall be
dismissed .
D.

Violation of 30 C.F.R.

§

57.12001.

30 C. F.R. § 57.12001 provides as follows : "Circuits shall
be protected against excessive overloads by fuses or circuit
breakers of the correct type and capacity . "
There is no dispute that the welder at issue was connected
to a 225 amp circuit breaker, or that the welder was rated at 38
amps. Gouverneur did not dispute Korbel's testimony that
according to the National Electric Code, proper protection is
provided at 200 percent of the rated amps. Hence, proper

78

protection of this welder was at a maximum of 76 amps·. As
explained by Korbel, in the event of a short circuit and a
current flow of up to 220 amps, the circuit breaker that was
attached to the welder would not trip. As a consequence, current
would continue to flow and cause overheating. This explanation
is consistent with the intended purpose of Section 57.12001,
supra, ie, the requirement of the correct capacity of circuit
breaker in order to protect against excessive •overloads." In
this connection, I note that 30 C. F.R. § 57.2 defines an
"overload" as follows: "Overload means that current which will
cause an excessive or dangerous temperature in the conductor or
conductor insulation." It appears to be Gouverneur's position,
based upon the testimony of its expert witness, ~t Thompson, a
Professional Engineer, that a circuit breaker would not protect
against a overload if the duty cycle of the welder, 40 percent,
would be exceede,d. Thompson opined, in essence, that the
overheating that"- had occurred in the welder was caused by the
transformer overheating, and would not have been prevented by a
circuit breaker whose amperage was 200 percent of the maximum
rated amperage for the welder (38 amps) . It appears that the
gravamen of Gouv~rneur's position i~ that there was little, if
any, hazard crea~ed by the lack of the proper capacity of the
circuit breaker that had been installed. However, this argument
does not negate the fact that the welder was not connected to a
circuit breaker of the correct capacity, nor was it protected by
a fuse of the correct capacity. Accordingly, I find that it has
been established that Gouverneur did violate Section 57 . 12001,
SuPra.
1.

Significant and Substantial

Korbel, on cross examination, was asked the criteria for a
significant and substantial finding. He responded as follows:
''It has to be at least reasonably likely, and lost work days or
greater" (Tr. 139). It should be noted initially that Korbel did
not utilize the proper test in evaluating whether the violation
was significant and substantial.
In analyzing whether the facts
herein establish that the violation is significant and
substantial, I take note of the ~ecision of the Commission in
Scuthern Ohio Coal Company, 13 FMSHRC 912, (1991) ., wherein the
Commission reiterated the elements required to establish a
significant and substantial violation as follows:

79

We also affirm the judge's conclusion that the
violation was of a significant and substantial nature.
A violation is properly designated as significant and
substantial if, based on the particular facts
surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result
in an injury or illness of a reasonably serious nature.
Cement Division. National Gl'Psum Co., 3 FMSHRC 822, 825
(April 1981}, In Mathies Coal Co., 6 FMSHRC 1, 3-4
(January 1984), the Commission explained:
In order to establish that a violation of a
mandatory standard is significant and substantial
under National Gl'Psum the Secretary must prove:
(l} the underlying violatio.n of a mandatory safety
standard; (2) a discrete safety hazard -- that is,
a me~sure of danger to safety -- contributed to by
the violation; (3) a reasonable likelihood that
the hazard contributed to will result in an
injury; and {4} a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
See also Aµstin Power Co. v. Secretary, 861 F.2d
99, 103-04 (5th Cir. 1988), aff'g, 9 FMSHRC 2015, 2021
(December 1987) (approving Mathies criteria} . The
third element of the Mathies formula 'requires that the
Secretary establish a reasonable likelihood that the
hazard contributed to will result in an event in which
there is an injury' (U.S. Steel Mining Co., 6 FMSHRC
1834, 1836 (August 1984)), and also that the likelihood
of injury be evaluated in terms of continued normal
mining operations (u.s: Steel Mining Co .. Inc. 6 FMSHRC
1573, 1574 (July 1984); see also Halfway. Inc.,
8 FMSHRC 8, 12 (January 1986~. {Southern Ohio, supra,
at 916-917).
According to Thompson's testimo~y, due to the lack of
evidence of a fire within the welder, and the absence of any
observed short in the welder, it is likely that what had occurred
on June 21 was as a result of the transformer overheating and
failing. According to Thompson, a likely cause was the stinger
of the welder being in contact with a return path or ground ~for

80

a long period of time" (Tr. ' 436) . He further indicat:,ed that this
contact would have produced heat, an~ would not have been
prevented by having the welder connected to a breaker with the
correct amperage. However, the issue presented is not whether
the violative condition cited caused the incident that had
occurred on June 21, but· rather whether, in the continuation of
normal operations, the violative condition contributed to a
safety hazard, and whether there was a reasonable likelihood that
the hazard, contributed to will result in an injury of a
reasonable serious nature. (See, Mathies, sypra) . Thompson
indicated that the welder was equipped with a fan inside the
welder housing which, in the event of overheating caused by the
violative condition, would dissipate the heat. However, there is
no evidence in the record to base a conclusion that, in the event
an overload as a result of the incorrect breaker protection, the
fan would continue to operate. Indeed, in the overheating
incident that had occurred on June 21, sparking and smoke were
still observed . ·Thompson also opined that should a short circuit
occur in ·the electric flow going to the housing of the welder, a
person touching the housing would probably not be injured, as his
resistance would be higher than the path to the ground through
the metal housing . However, Thompson did not support this
conclusion with any empirical data comparing the differences in
resistance. Thompson did not contradict or impeach the testimony
of Korb~l that, in the event of an overload, given the incorrect
amperage of the breaker in question, the breaker would not trip
quickly, and the fault would continue and lead to an electric
fire or smoldering which would produce gases and toxic fumes . I
therefore accept Korbel's testimony. Given the gross disparity
between the amperage of the breaker in question, and the correct
amperage for a breaker as indicated in the National Electric
Code, I find that the violation was significant and substantial.
2. Unwarrantable Failure
The order at issue was issued as a Section 104(d) (1) order.
Hence, the Secretary must establish that the violation herein
constitutes an "unwarrantable failure" to comply with the
provisions of Section 5?.12001, supra. The Commission, in Emery
Mining Cox:p., 9 FMSHRC 1997 (1987), held that in order to
establish that a violation results from an operator's

81

unwarrantable failure, it must be established that an operator
has engaged in aggravated conduct which is more thari ordinary
negligence.
According to Korbel, on June 22, 1994, he talked to Sheldon
Maine, an electrician, who told him that he had been directed by
Steven Smith, an electrician, to hook the leads of the welder to
a 225 amp breaker. According to Korbel, Smith told him the same
thing. Korbel further testified that he asked Smith why he wired
the welder without additional circuit or overload circuit
protection and Smith said, " ... that they had been doing it this
way for over a year" (Tr. 64). Korbel indicated that Smith had
also told him that two years prior to June 19, 1994, a box with
additional protection had been removed.
In contrast, Smith testified that Maine is an ap,prentice
elec~rician and that he (Smith) is not responsible for
supervising Mai~e, or giving him assignments. Further, according
to Smith, he did not direct Maine to connect the welder to a
225 amp breaker. He stated that he was not present when the
connection was made. Smith indicated that prior to June 21, he
was not aware that the welder had been hooked up to a 225 amp
breaker and did not have overload protection. According to
Smith, a 60 amp disconnect box that had been in use for
eight years had previously been removed . Maine testified that
the welder was hooked up to the 225 amp breaker the day prior to
the date of the incident. He said that he was ordered to do so
by either Smith or Ward Bacon, the mine foreman, but he did not
know whether Smith or Bacon told him to perform that task. He
indicated that prior to that time the welder had not been in use
on the 500 level.
Neither Smith, nor Maine, who testified subsequent to
Korbel, contradicted or rebutted the testimony of Korbel
regarding conversations he had with them. I find that Maine had
been instructed by either Smith or Bacon to connect the welder to
the 225 amp breaker. It is not necessary to reach a
determination as to which of these individual required Maine to
perform that task. Due to the gross disparity between the
correct breaker amperage, and the amperage of the breaker that
was installed, and the fact that either an electrician or a mine
foreman directed Maine to make that installation, I find that the
conduct of Gouverneur,

82

acting through its agents, . can be characterized as aggravated
conduct. Hence, I conclude that the violation was the result of
its unwarrantable failure .

,
Considering the high level of Gouverneur's negligence, and
the remaining factors set forth in section llO(i) of the Act as
stipulated to by the parties, I find that a penalty of $1,500 is
appropriate .
QRDIR

It is ORDERED that Order No. 4086984 be DISMISSED. It is
further ORDERED that Order No . 4686982 be affirmed as written,
and that Gouverneur pay a penalty of $1,500 within 30 days of
this decision.

Avram Weisbe ger
Administrative Law Judge
Distribution:
James A. Magenheimer, Esq . , Office of the Solicitor,
U.S. Department of Labor, 201 Varick Street, Room 707,
New York, NY 10014 (Certified Mail )
Sanders D. Heller, Esq., 23 E. Main Street, P.O. Box 128,
Gouverneur, NY 13642 (Certified Mail)
/ml

83

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

.JAN 3 0 1996
DISCRIMINATION PROCEEDING

CHRIS SCHOLTZ I

Complainant

v.

Docket No . WEST 95 - 513-DM
RM MD 95-14

STILLWATER MINING COMPANY ,
Respondent

Stillwater Mine
Mine ID 24-01490
DECISION

Appearances :

Scot Schermerhorn , Esq., Freeman & Schermerhorn,
P.C., Bi l lings, Montana, for the Complainant;
Jeanne M. Bender, Beth Nedrow, Esqs., Holland &
Hart, Billings, Montana, for the Respondent .

Befo re: Judge We i sberger
Statement of the Case
This case is before me based upon a Complaint filed by
Chris Schultz on August 3 0 , 1995, alleging that Stillwater
Mining Company (Stil lwater} terminated him in violation of
Section lOS(c } o f the Federal Mine Safety and Health Act of 1977
(the Act) . An Answer was filed by Stillwater on September 25,
1995. Pursuant to notice, the case was heard in Billings,
Montana, on October 31, 1995 . Chris Schultz testified . on his own
behalf. Louis Meyers and Larry James Jaudon testified for
Stillwater. Each of the parties filed a Brief and ProposeC
Findings of Fact on December 4, 1995. On December 8, 1995,
Complainant filed a Response Brief. On December 13, 1995,
Respondent filed a reply to this brief.
Findings of Fact
On July 11, 1994, Chris Schultz was hired by .Stillwat'e r to
work as a laborer at its Stillwater Mine, an underground
platinum group materials mining operation. Schultz underwent

84

40 hours newly employed inexperienced miner training. · At that
time, he received a copy of Stillwater's Employee Handbook and
its Safety Rules and Practices. In the course of the training,
there was no discussion regarding any possible disciplinary
action that would be meted out to an employee for reporting an
attack by another employee.
Prior to March 23, 1995, Schultz had been evaluated
two times by his Supervisor, Tom Goldsmith, and was rated on his
ability to get along with other employees . Schultz indicated
that there did not seem to be anything bad in the evaluations.
Prior to March 23, 1995, Schultz never made any safety
complaints .
In January 1995, Schultz was assigned to work in the east
side of the mine, and to train another laborer, Larry Riddle, who
had just been hi~ed. Schultz continued to work with Riddle
through March 23, 1995. Schultz indicated that he did not have
any personality conflicts with Riddle, and was not aware of any
hard feelings that Riddle had towards him . Riddle did not
complain to mine management about any personality problems with
Schultz. Schultz was never disciplined for any personality
conflict with any other miner.
On March 23, 1995, Schultz did not work with Riddle.
Schultz indicated that during the workday he borrowed a cigarette
from Riddle, and engaged in small talk. According to Schultz,
Riddle did not exhibit any hint of any hostile feelings.
At the end of the shift, 1 Schultz was in the process of
descending a flight of stairs down to the parking lot. He saw
Riddle at the bottom of the stairs. According to Schul.tz, Riddle
said to him, " .. . well, do you have something smart to say now"
(Tr. 21). Schultz said· that he said, "what?" (Tr. 21), and then
Riddle hit him. Schultz then dropped the clothes and lunch box
that he had been carrying, and hit Riddle. According to Schultz,

When Schultz left the mine at the end of the shift on
March 23, 1995·, he was not scheduled to work for 5 days, due to
the normal rotation of his work shift.
1

85

Riddle then hit him a few times and then he (Schultz) backed off.
Schultz said that he then asked Riddle, "what's going on?" and
Riddle said, "meet me at Carter's Camp in ten minutes" (Tr .. 22).
Schultz then drove home and called Louis Myers, Stillwater's
Superintendent, and told him that Riddle had attacked him in the
parking lot. Myers then told Schultz to return to the mine to
talk about the incident.
Schultz indicated that he initially reported the incident to
Myers, because he was afraid that Riddle would have retaliated.
Schultz indicated that he had been working with Riddle 40 to
SO percent of the time underground, · mostly in isolated areas, and
it would have been easy for Riddle to hurt or kill him.
Schultz returned to the mine and met with Myers, Allen Buell
another superintendent, and Larry Jaudon, Stillwater's Safety
Coordinator. Myers took Schultz's statement and told him that
his job was in jeopardy as he thought it was a violation of
federal law to fight on mine property. Myers told Schultz to go
home, and that he would be in touch with him.
On March 27, Schultz called Myers, who asked him to return
to the mine to talk to him. Schultz returned to the mine at
approximately 1:00 p.m . , and met with Myers and Ralph McKenzie,
Stillwater's Safety Coordinator. Myers indicated that he had
talked to Riddle, and informed him that Riddle had said that he
and Schultz had a problem getting along. Myers asked Schultz if
there were any problems, and Schultz said that there were not any
that he was aware of. Myers told Schultz that he had to talk to
John Thompson the mine manager. Myers recommended to Thompson
that both Riddle and Schultz be terminated for fighting and
unacceptable behavior, and Thompson agreed.
On March 28, Schultz called ~yers, who told him to return to
the mine to meet with him . Myers informed him that he had to
terminate him, and that it was Thompson's decision. Schultz said
that he asked why he was being terminated, and Myers did not give
any response to the question, but said that it was Thompson's
decision . Schultz then wrote to McKenzie 2 or 3 days later. On
April 11, Schultz received a form entitled Record of Discussion
With Employee which indicates that the action taken was
•discharge" (Complainant's Exh. 2). This form, signed by Myers,

86

dated April 10, further states as follows: ~Termination for (1)
disregard for the rights of fellow employees.
(2) disregard or
violation of accepted behavioral standards . "
Thompson did not testify; however, he was deposed on
October 24, 1995, and his deposition was admitted in evidence
without objection. He was asked a serious of questions regarding
his role in various personnel actions, and then specifically
about "discharge from employment." His answer, as pertinent, is ·
as follows: "Generally speaking -I would be the final say-so, ...
. " (Complainant's Exh. 19, p. 5). Thompson indicated that he
concurred in Myers' recommendation to discharge Schµltz. He
indicated speci-fically that the discharge had nothing to do with
job performance and that the ultimate reason was •fighting on
company property" (Complainant's Exh. 19, p. 11).
Riddle did ~ot testify. Myers indicated that he spoke to
Riddle, who indicated that he did throw the first punch, but that
he had been provoked by Schultz who had been harassing him for
some time. Myers indicated that he could not find anyone who had
witnessed the fight, nor did anyone corroborate Riddle's
allegation that he had been provoked and. harassed by Schultz.
Myers terminated Riddle for fighting, and also because he had not
yet completed his initial probationary period.
Stillwater's Safety Rules and Practices which was in effect
when Schultz was hired (Complainant's Exh. 8) indicates that
"scuffling and all forms of horseplay are prohibited." (Id . , P.
8). The General Safety Rules, revised on September 19, 1994, and
in effect at the date of the incident in issue, deleted the
prohibition against scuffling and horseplay. Stillwater's
Policies/Procedures/Benefits does not contain any prohibition
against fighting.
Myers indicated that in terminating Schultz, he relied on
the fact that fighting is not an acceptable behavior . However,
he indicated on cross-examination that fighting does not include
being attacked or defending yourself.
Discussion
The Commission, in Braitbwaite v. Tri-Star Mining,
15 FMSHRC 2460 (December 1993) , reiterated the legal standards

87

to be applied in a case where a miner has alleged acts of
discrimination. The Commission, Tri-Star, at 2463-2464, stated
as follows:
The principles governing analysis of a discrimination
case under the Mine Act are well settled. A miner
establishes a prima facie case of prohibited
discrimination by proving that he engaged in protected
activity and that the adverse action complained of was
motivated in any part by that activity. Secretary on
behalf of Pasula y. Consolidation Coal Co., 2 FMSHRC
2786, 2797-800 (October 1980), rey'd on other grounds.
sub nom . . consolidation Coal Co. y. Marshall, 663 F.2d
1211 (3d Cir. 1981); Secretary on behalf of Robinette
y . United Castle Coal Co., 3 FMSHRC 803, 817-18 (April
1981) . The operator may rebut the prima facie case by
showing ei>ther that no protected activity occurred or
that the adverse action was in no part motivated by
protected activity . Pasula, 2 FMSHRC at 2799-800. If the
operator cannot rebut the prima facie case in this manner,
it nevertheless may defend affirmatively by proving that it
also was motivated by the miner's unprotected activity and
would have taken the adverse action in any event for the
unprotected activity alone. Pasula, 2 FMSHRC at 2800;
Robinette, 3 FMSHRC at 817-18; see also Eastern Assoc. Coal
Corporation. y . United Castle eoal Co., 813 F . 2d 639, 642
(4th Cir. 1987) .
In essence, it appears to be Schultz's position that he was
fired as a result of his communicating to management the attack
on him by Riddle. Schultz argues that this communication
constitutes a safety complain~, as he was afraid that Riddle
would have retaliated and injured him . He also asserts, i~
essence, that he was not fighting, as he hit Riddle back in ·order
to protect himself after he had been hit .by Riddle.
I find that hitting another miner, even where one was hit
first, is not the type of activity that is protected under the
Act. See, Bruno v. Cyprus Plato. Mining Cox:p., 10 FMSHRC 1649,
1651, (1988) (Judge Morris); Dickey v. United States Steel,
5 FMSHRC 519, 582 (1983) (Judge Koutras); Burgan v. Harlan
Cumberland Coal Company, 15 FMSHRC, 889, 900 (1993)

88

(Judge Feldman) . I agree with the following statement of the
law as set forth in Bryant v. Clinchfield Coal Company, 4 FMSHRC
1380, 1421 (1982) (Judge Kennedy): "Any claim of protected
activity that is not grounded on an alleged violation of a health
or safety standard or which does not result from some hazardous
condition or practice existing in the mine environment for which
the operator is .responsible falls without the penumbra of the
statute." {See also, Hastings v. Cotter Cox:poration, 5 FMSHRC
1047 (1983) (Judge Carlson)) .
further find that Stillwater's action in terminating
Schultz was based solely upon his participation in the
altercation of March 25. ~here was no disparate treatment of
Schultz, since Riddle, who was involved in the altercation, was
also fired for this incident. Any argument that the .termination
of Schultz was not proper as he was engaged in self defense, and
that such activi~y is not precluded by any of Stillwater's rules
or policies, is not for this forum to decide, as it is not the
basis of any violation under the Act.
I

For all the above reasons, I conclude that Schultz has not
established that Stillwater violated Section 105 of the Act.
Therefore his Complaint is dismissed .
ORDER

IT IS ORDERED that this case be DISMISSED.

vram Weisberger
Administrative Law Judge
Distribution:
Scot Schermerhorn, Esq . , Freeman & Schermerhorn, P . C. ,
401 No . 31st, Suite 710, Box 7176, Billings, MT 59103
(Certified Mail)
Jeanne M. Bender, Esq., Beth Nedrow, Esq, Holland & Hart,
401 North 31st St., Suite 1500, P.O. Box 639, Billings, MT
(Certified Mail)
/ml
89

59103

FEDERAL MINE SAFBTY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 3 0 1996
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner

Docket No. YORK 94-3-M
A. C. No. 06-00022 - 05509

I

v.

New Britain Quarry & Mill
TILCON CONNECTICUT, INC.,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. YORK 95-17 - M
A. C. No. 06-00022-05512 A

v.

New Britain Quarry & Mi ll
EDWARD SAKL
Employed by TILCON
. CONNECTICUT INC.
Respondent
I

I

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY . PROCEEDING
Docket No. YORK 95 - 18-M
c: No. 06-00022-05511 A

A.

v.

New Britain Quarry & Mill
JOSEPH DONAROMA
Employed by TILCON
CONNECTICUT INC.
Respondent
I

I .

90

DECISION

Appearances:

Robert A. Cohen, Esq., Office of the Solicitor,
U.S . Department of Labor, Arlington, Virginia, for
Petitioner;
Michael T. Heenan, Esq . , Smith, Heenan and Althen,
Washington, D.C. and Carl R. Ficks, Esq.,
Eisenberg, Anderson, Michalik & Lynch, New
Britain, Connecticut', for Respondents . .

Before:

Judge Hodgdon

These consolidated cases are before me on petitions for
assessment of civil penalty filed by the Secretary of Labor,
acting through his Mine Safety and Health Administration (MSHA) ,
against Tilcon Connecticut, Inc . , . Edward Sakl and Joseph DonAroma
pursuant to Sections 105 and 110 of the Federal Mine Safety and
Health Act of 1977, 30 U. S.C. §§ 815 and 820 . The petitions
allege that the company violated Sections 56.14105 and
56.1420l(b) , 30 C. F.R. §§ 56.14105 and 56.14201(b), of the
Secretary's regulations and t hat Messrs. Sakl and DonArorria, as
agents of the company, knowingly. authorized, ordered or carried
out the violations·. For the reason~ set forth below, I find that
the company violated Section 56.14201(b), although not as the
result of an "unwarrantable failure," and that the two agents did
not knowingly authorize, order or carry out the violation. 1. I
assess a civil penalty against the company of $400 . 00 .
A hearing was held on August 1 and 2, 1995, in Hartford,
Connecticut. Richard Moreno, MSHA Inspector Richard R. Sabourin
and MSHA Special Investigator John S. Patterson testified for the
Secretary. Joseph P . DonAroma, Edward M. Sakl, Jr., Raymond
Petke, Stephen Scarpa, Darrell F. Hotham and Joseph A. Abate gave
evidence on behalf of the Respondents. The parties also

In the cover letter to his brief, counsel for the
Secretary stated that "the Secretary has decided that the
evidence does not support a violation of 30 CFR 56.14105 .
and will vacate Section 104 (d) (1) Citation No. 4079378."
Therefore, that citation is no 10nger before me. The civil
penalty petitions concerning it will be dismissed in the order at
the close of this decision.
1

91

submitted briefs which I have considered in my disposition of
these cases.
FACTUAL SETTING

Tilcon's New Britain Quarry and Mill is a surface rock
quarry and crushing plant. It uses a large, multiple belt
conveyor system to transport materials within the site property. _
The system is operated by a switch house operator located in the
switch house. Not all of the conveyor belts are visible to the
switch house operator. When the entire system is first started
in the morning, a siren alarm is activated by the operator before
starting the belts.
On the morning of June 23, 1993, the No. 18 unit conveyor
belt was stopped by Joseph DonAroma, the quarry superintendent,
so that the rock chute feeding the belt could be unblocked.
DonAroma removed the material blocking the chute and placed it on
the catwalk next to the belt where Richard Moreno and Steve
Scarpa threw it off onto the ground.
When DonAroma finished unblocking the chute, he stepped onto
the catwalk near the ladder leading to the ground and stated
"we're all set here." (Tr. 191.) He then told Moreno to put the
door back on the chute. At the same time, Edward Sakl, a
supervisor at the quarry, signaled with his hands to Raymond
Petke, the recrush plant operator, who was located in a building
near the top· of the conveyor belt, to start the belt. Petke
called by telephone to Darrell Hotham, the switch house operator,
and told him to start the belt.
In the meantime, Moreno had picked up the chute door and was
standing on the conveyor belt to place the door on the chute.
The siren alarm was not activated before the belt started. When
the belt started, Moreno was thrown off of his feet and ca~r~ed
by the belt into the discharge chute. He suffered a broken
shoulder, sprained ankle and multiple abrasions on his back and
legs.
Inspector Sabourin was called to ·investigate the accident.
As a result of his investigation, he issued Citation No. 4079379

92

on June 25, 1993. 2 The citation was issued pursuant to Section
104(d) (1) of the Act, 30 U.S.C. § 814(d) (1) , 3 and alleges that
Section 56.1420l(b) of the Regulations was violated because: "A
nonfatal accident occured [sic] on 6/23/93. An employee was
injured when the unit 18 conveyor he was working from was
started. The audible warning device to sound startup was not
operated . This is an unwarrantable failure."
(Govt. Ex. 2.)

2

The citation was an order when issued, however, because
the citation preceding it has been vacated by the Secretary it
becomes a citation. See infra n.3 for the chain of 104(d) (1)
citations and orders.
3

Section 104(d) (1) provides:

If, upon any inspection of a coal or other mine,
an authorized representative of the Secretary finds
that there has been a violation of any mandatory health
or safety standard, and if he also finds that, while
the conditions created by such violation do not cause
imminent danger, such violation is of such nature as
could significantly and substantially contribute to the
cause and effect of a . coal or other mine safety or
health hazard, and if he finds such violation to be
caused by an unwarrantable failure of such operator to
comply with such mandatory health or safety standards,
he shall include such finding in any citation given to
the operator under this Act. If, during the same
inspection or any subsequent inspection of such mine
within .90 days after the issuance of such citation, an
authorized representative of the Secretary finds
another violation of any mandatory . health or safety
standard and finds such violation tp be also caused by
an unwarrantable failure of such operator to so comply,
he shall forthwith issue an order requiring the
operator to cause all persons in the area affected by
such violation, except those persons ref erred to in
subsection (c) to be withdrawn from, and to be
prohibited from entering, such area until an authorized
representative of the secretary determines that such
violation has been abated.

93

PINPINGS OP PACT AND CONCLUSIONS OP LAW

Section 56.1420l(b) of the Regulations requires that:
When the entire length of the conveyor is not
visible from the starting switch, a system which
provides visible or audible warning shall be installed
and operated to warn persons that the conveyor will be
started. Within 30 seconds after the warning is given,
the conveyor shall be started or a second warning shall
be given.
The parties disagree as to what this regulation requires.
In his brief, the Secretary argues that "[t]his language
must be read to require some type of automatic or manual device,
which has to be operated as part of the belt system and is
capable of giving the same identical warning each and every time
the belt is started." (Sec. Br. at 6.) On the other hand, the
Respondents maintain that the regulation does not require a
"device" and submit that "[a)n administrative system can lend
itself to the requirements of the standard just as well as might
a piece of hardware."
(Resp. Br. at 42.)
Although Tilcon has a warning siren which it sounds wheri
first starting all of the belts in the morning, it is undisputed
that the siren was not used prior to Moreno's accident and that
it is not "company policy or practice . . . to sound the plant
wide siren" to restart an individual conveyor belt that has shut
down during the day . (Resp. Br. at 40.) However, the
Respondents assert that there is a "system installed" at the
quarry that complies with the regulation. That system is that an
individual belt start up is under the specific control
of a particular person on scene who personally examines
the entire length of the be1t for safety and then
alerts everyone that the belt will start [by saying
"we're all set here" or similar words], at which time
the signal is relayed to the switch house and the belt
is started immediately.
(Resp. Br. at 41.)

I conclude that a mechanical warning system is required by
the regulation. Since the regulation does not specifically state
that a mechanical warning system is required, this conclusion is
reached by evaluating it "in light of what a 'reasonably prudent
person, familiar with the mining industry and the protective
purpose of the standard, would have provided in order to meet the
protection intended by the standard.'" Ideal Cement Co.,
12 FMSHRC 2409, 2415 (November 1990) (citations omitted).
Clearly, the purpose of the standard is to warn persons on
or around the conveyor that the belt is going to be started
within 30 seconds. Tilcon's "system" does not carry out this
purpose. While the supervisor's statement "we're all set here"
may warn those within the sound of his voice, it would not alert
anyone on or around the belt, but not within the sound of his
voice, that the belt was about to start up. In addition, the
rule requires a second warning to be given before start up, if
the belt is not started within 30 seconds. Since hand signals,
telephone calls and three separate people are involved in the
Tilcon "system," there would be no way to comply with this
requirement.
Furthermore, the use of the word "installed" implies the use
of a mechanical device. "Installed" is not defined in the
Regulations ; however·, Webster's Third New International
Dictionary 1171 (1986) defines it as:
"1a : to place in possession of an off ice or
dignity by seating in a stall or official seat b : to
place in an office, rank or order : INDUCT . . . 2 : to
introduce and establish (oneself or another) in an
indicated place, condition or status . . . 3 : to set
up for use or service."
Obviously, only the third definition would apply in this case. 4
As to what that means, the diction~ry gives the following

4

The Respondents argue that the second definition covers
its "system," however, the examples of the second meaning given
in the dictionary, "installing himself in the big chair before
the fire" and "installed his sister as secretary," refute that
suggestion.

95

examples: "the electrician installed the new fixtures" and "had
gas heating installed . " Id. Plai nly, "installed" used in this
context applies to inanimate objects rather than people .
Finaiiy, the MSHA Program Policy Manual, Vol. IV, Part
56/57, 55d-55e (04/01/92), in discussing the requirements of this
section, states that the standard "has been uniformly interpreted
by MSHA, and its predecessor organizations, to include both
automatic and manual conveyor alarm systems . " 5 An automatic
system is one "designed to first activate a start-up horn before
the start - up system of the conveyor . " Id. "A manual conveyor
alarm system is one which actuates an audible alarm by an
independent switch and uses a separate switch to actuate the
conveyor." Id. Nowhere is a non-mechanical system discussed.
Taking all of these factors into consideration, I ·conclude
that a reasonably prudent person, familiar with the mining
industry, would conclude that Section 56 . 1420l(b) requires a
mechanical warning system to achieve its purpose. Tilcon did not
have such a system. Consequently, I conclude that the company
violated the regulation.
Significant and Substantial
The parties stipulated at the hearing that the violation was
"significant and substantial . " (Tr . 5-6 . ) Even if they had not,
it is evident from the injuries suffered by Mr. Moreno that the
violation was "significant and substantial." Therefore, I so
conclude .
Unwarrantable Failure
The violation was alleged to be an "unwarrantable failure."
The Commission has held that "unwarrantable failure" i's
aggravated conduct constituting more ·than ordinary negligei1ce by

The Program Policy Manual was not offered at the hearing.
Counsel for the Secretary has attached it to his brief and
requested that judicial notice be taken of it . The .Respondents
have not objected, nor does there appear to be any reason why it
should not be taken . Accordingly, I will take judicial notice . of
the manual and consider it.
5

9'6

a mine operator in relation to a violation of the Act . Emery
Mining Corp., 9 FMSHRC 1997, 2004 (December 1987); Youghiogheny &
Ohio Coal Co . , 9 FMSHRC 2007, 2010 (December 1987).
"Unwarrantable failure is characterized by such conduct as
'reckless disregard,' 'intentional misconduct,' 'indifference' or
a 'serious lack of reasonable care.' [Emery] at 2003-04;
Rochester & Pittsburgh Coal Corp. 13 FMSHRC 189, 193-94 (February
1991)." Wyoming Fuel Co . , 16 FMSHRC 1618, 1627 (August 1994) .
The evidence does not support a finding of "unwarrantable
failure" in this case. Tilcon's conduct with regard to this
violation was not aggravated. On the contrary, the evidence
shows that the quarry and plant had been in existence for almost
30 years and no question had been raised about the alarm system.
The company's Assessed Violation History Report for the period
January 1, 1982, through May 26, 1994, indicates only 15
violations, including the two involved in this case.
(Resp. Ex.
R.) None of the remaining violations involve the belt system.
This evidence corroborates Joseph Abate's, president of Tilcon,
testimony that the company strives to comply with MSHA policy as
well as any matter brought to its attention by MSHA inspectors.
When examined in view of Tilcon's excellent prior
enforcement history and the fact that its alarm system had
apparently not been questioned, I conclude that the company
reasonably believed in goo.a faith that its procedure for starting
individual ' belts was the safest method of complying with Section
56.14201(b). There is no evidence that it acted with "reckless
disregard," intentionally violated the regulation, was
indifferent or exhibited "a serious lack of reasonable care."
Accordingly, I conclude that although its belief was in error,
Tilcon did npt unwarrantably fail to comply with the rule.
Cyprus Plateau Mining Corp., 16 FMSHRC 1610, 1615 (August 1994);
Utah Power and Light Co., 12 FMSHRC 965, 972 (May 1990); Florence
Mining Co., 11 FMSHRC 747, 752-54 .(May 1989) . In view of this, I
also conclude that the degree of negligence for this violation
should be reduced from "high" to "moderate."
Joseph DonAroma and Eciward Sakl
The Secretary has alleged that DonAroma and Sakl "knowingly"
violated Section 56.14201(b) and are personally liable under

97

Section llO(c} of the Act, 30 U. S.C. § 820(c) . 6 Based on the
evidence, I find that they did not "knowingly" carry out the
violation within the meaning of the .Act.
The Commission set out the test for determining whether a
corporate agent has acted "knowingly" in Kenny Richardson, 3
FMSHRC 8, 16 (January 1981), aff'd, 689 F.2d 623 (6th Cir. 1982),
cert. denied, 461 U. S. 928 (1983 ) , when it stated: "If a person
in a position to protect safety and health fails to act on the
b~sis of information that gives him knowledge or reason to know
of the existence of a violative condit i on, he has acted knowingly
and in a manner contrary to the remedial nature of the statute."
The Commission has further held, however, tha.t to violate Section
llO(c), the corporate agent's conduct must be "aggravated," i.e.
it must involve more than ordinary negligence . Wyoming Fuel Co.,
16 FMSHRC 1618, 1630 (August 1994); BethEnergy Mines, Inc.,
14 FMSHRC 1232, 1245 (August 1992); Eniery Mining Corp . ,
9 FMSHRC 1997, 2003-04 (December 1987) .
Just as the evidence indicates that Tilcon did not engage in
aggravated conduct, I conclude that neither DonAroma nor Sakl
engaged in aggravated conduct. They were following a long
standing company procedure. There is no evidence that they
directed the belt start-up knowing that Moreno was on the belt,
or even had reason to believe that he might climb onto the belt
to replace the chute door. 7 The two supervisors had a reasonable
belief that they were operating .in a safe manner in compliance
with the regulation . Consequently, I conclude that they did not
·"knowingly" violate Section 56.1420l(b). Wyoming Fuel, supra.

Section llO(c) provides that "[w]henever a corporate
operator violates a mandatory health or safety standard . .
any
director, officer or agent of such corporation who knowingly
authorized, ordered or carried o~t such violation . . . shall be
subject to the same civil penalties
. that may be imposed
upon a person under subsections (a) and {d) ."
6

7

Every witness, except Moreno, testified that the chute
door was commonly replaced whil_e standing on the catwalk,
frequently while the belt was running . In view of this and
Moreno's lawsuit against the company for his injuries, I find
that his self-serving testimony on this point is not credible.

98

CIVIL PENALTY ASSESSMINT

The Secretary has proposed a civil penalty of $1,200.00 for
this violation. However, it is the judge's independent
responsibility to determine the appropriate amount of a penalty,
in accordance with the six criteria set out in Section llO(i) of
the Act. Sellersburg Stone Co. v. Federal Mine Safety and Health
Review Commission, 736 F.2d 1147, 1151 {7th Cir. 1984) .
In connection with the six criteria, the parties have
stipulated that the company has a low history of previous
violations and that the company demonstrated good faith in
abating the violation.
{Tr. 5-6 . ) I note from the pleadings
that the New Britain Quarry and Mill is a small t~ medium size
operation and that Tilcon is a medium size company. Since no
evidence has been presented. to show that payment of a civil
penalty would adversely affect Tilcon's ability to stay in
business, I find that payment of a penalty will not so affect the
company. Id . at 1153 n.14. Finally, while the violation had
serious consequences, the negligence on the part of the company
was no more than moderate. Taking all of this into
consideration, I c·o nclude that a penalty of $400. 00 is
appropriate.
ORDER .

The civil penalty petition concerning Citation No. 4079378
and the civil penalty petitions against Edward Sakl and Joseph
DonAroma are DISMISSED. Citation No. 4079379 is MODIFIED to a
Section 104 {a), 30 u .s.c. § 814 (a), citation by deleting the
"unwarrantable failure" designation and reducing the degree of
negligence to "moderate" and is AFFIRMED as modified.
Tilcon Connecticut, Inc. is ORDBRBD TO PAY a civil penalty
of $400.00 within 30 days of the d?te of this decision. On
receipt of payment, this proceeding is DISMISSED.

li~~
T. Todd ifo";.$o: .. ~
Administrative Law Judge

99

Distribution:
Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Suite 516, Arlington, VA 22003
(Certified Mail}
Michael T. Heenan, Esq., Smith, Heenan & Althen, 1110 Vermont
Avenue, NW., Suite 400, ·Washington, DC 20005 (Certified Mail}
/lt

100

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR

WASHINGTON, D.C.

20006

January 2, 1996

IN RE: CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

Master Docket No. 91-1

KEYSTONE COAL MINING CORPORATION

Docket Nos.PENN 91-451-R
through
PENN 91-503-R

.
...
.
.

v.
SECRETARY OF LA~R,
MINE SAFETY AND HEALTH
ADMINISTRATION .(MSHA)

.
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos.PENN 91-1176-R
through
PENN 91-1197-R

Docket Nos. PENN 91-1264
through
PENN 91-1266
and

:
:

KEYSTONE COAL MINING CORPORATION

.

JIM WALTER RESOURCES,
INC., et al.,
Intervenors

Docket No. PENN 92-182
Docket No. PENN 92-183

UNITED MINE WORKERS
OF AMERICA (UMWA),
Representative of Miners
ORDBB

This matter is before me pursuant to the Commission's
decision dated November 29, 1995.
on December 28, 1995, the Secretary filed with the Court of
Appeals for the District of Columbia a petition for review and a
motion to hold the above captioned actions in abeyance until the
Secretary decides whether or not to pursue an appeal. The
Secretary's motion states that he will not be able make a
decision on an appeal until sometime after the Government
shutdown ends.

101

Until a decision is made regarding appeal, the parties will
not be in a position to determine how they wish to proceed with
respect to cases in the Master docket. In order not to put the
parties to unnecessary expense with respect to the more than 3700
cases involved, I will not require submissions until the question
of appeal is resolved.

In light of the foregoing, it is ORDERED that the Solicitor
advise me as soon as a decision is made regarding appeal.

\ :::>~
\ ~_,._

---

Paul Merlin
Chief Administrative Law Judge

Distribution
Jerold s . Feingold, Esq.
Stephen D. Turow, Esq.
Off ice of the Solicitor
u.s. Department of Labor
4015 Wilson Blvd., 4th Floor
Arlington, VA 22203

Timothy M. Biddle, Esq.
Crowell & Moring ·
1001 Pennsylvania Ave., N.W.
Washington, o.c. 20004
Michael T. Heenan, Esq.•
Smith, Heenan & Althen
1110 -vermont Avenue, N.W.
Washington, o.c. 20005

R. Henry Moore, Esq.
Buchanan Ingersoll

3Ql Grant Stre et
2 0th Floor
Pittsburgh, PA

John Palmer, Esq.
Robinson & McElwee
P.O. Box 1791
Charleston, WV 25~26

15219

Barry A. Woodbrey, Jr . , Esq.
United Mine Workers of America
900 15th St . , N.W.
Washington, o.c. 20005

H. Thomas Wells, Esq .

Maynard, Cooper & Gale
1901 6th Avenue, N.W.
Suite 2400 AmSouth/Harbert
Plaza
Birmingham, AL 35203

Laura E. Beverage, Esq .
Jackson & Kelly
1660 Lincoln street
Denver, Colorado 80264

102

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW Ji..>GES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 1 7 1996
DONALD s. WALLACE
Complainant
v.

DISCRIMINATION PROCEEDING

I

BARRICK GOLDSTRIKE MINES,
Respondent

Docket No. WEST 95-282-DM
MSHA Case No. WE MD 95-01
•.

Mine I . D. # 26-01089
Barrick Goldstrike Mine

OBDER DENTING COMPLAINANT'S MQTION PQR SQMMARY DICISION;
ORPER DINYING BESPONDBNT'S MOTION FOR SQMMARY DECISION;
NQTICE OF BIARXHG

Procedural History
On October 21, 1994 , Donald Wallace filed a complaint with
the Mine Safety and Health Administration (MSHA) alleging that
he had been fired from his job at Barrick Goldstrike Mines in
retaliation for activities protected by section lOS(c) of the
Federal Mine Safety and Health Act. On February 17, 1995 , MSHA
notified Mr. Wallace that it had determined that no violation of
the Act had occurred. Mr. Wallace filed a complaint on his own
behalf with the Commission .
This case was ~riginally set for hearing on Octobe~ 24-25,
1995, in Elko, Nevada. Then at the parties' request, the hearing
was rescheduled for November 7 - 8, 1995 . However, pursuant to a
discussion with counsel for both parties, · this hearing was
c~nceled to allow the parties to file cro~s-motions for summary
decision. These motions were filed with supporting affidavits,
exhibits and the transcript of a deposition of Mr. Wallace taken
by Respondent.

163

Undisputed Facts
Donald S. Wallace worked for Respondent at its mine near
Carlin, Nevada, from September 1990 until September 27, 1994,
when he was terminated. Mr . Wallace worked as a haul truck
driver, normally on the_night shift. At the time of his
discharge this was a 12-hour shift, beginning at 7:00 p.m.
In November, 1993, Wallace made comments over the radio in
his truck, which Respondent deemed inappropriate (Affidavit of
Ron Sled, p. 7, Para. 29; Tr. II: 28-32 1 ) . Comments made over
the radio were broadcast to all vehicle operators working
Wallace's shift.
In January, 1994, Complainant was given •decision-making
leavew as the result of another comment he made over the radio
in his truck. Mr. Wallace was essentially on a 1-year probation
as the result of this incident (Tr. II: 9) . At the time of this
incident Respondent was in the process of changing its lunchbreak system for the night shift.
Previously, miners on the night shift took their lunch
break together. Respondent was in the process of implementing
an assigned lunch-break system, whereby miners would eat at
di~f erent times so that equipment continued to operate throughout
the shift . . Apparently, a number of miners did not like the
change (Sled affidavit p. 3, paragraphs 10-11).
On January 12, 1994, Respondent communicated its desire that
some or all miners take their lunch breaks early . Mr. Wallace
asked over his radio, ~why don't you give us our breaks at the
beginning of ·the shift and just work us the rest of the night."
(Sled affidavit p. 6, paragraphs 22-24; Tr. II: 16 - 27).
At about midnight on September 27, 1994, miner David Paules
was notified by a computer message that he had been scheduled for
a midnight lunch break. Paules complained to the dispatcher over

References to the transcript of the Wallace deposition are
referred as Tr. I (the portion of the deposition conducted on
August 22, 1995) and Tr. II -- the portion conducted on August
1

23.

his radio that this was the second or third night in a row that
he had been assigned an "early" lunch break ($led affidavit p . 5,
para. lS; Tr. I: 158 - 161).
Complainant Wallace then got on his radio and said to
Paules, ~nave, why don't you punch through lunch and take two or
three Delay-sos later when needed to help you make it through the
night2 . • (Sled affidavit p. S, para. 19, Tr . I: 131-32) .
. At the conclusion of the night shift on the morning of
September 27, 1994, Complainant w~s suspended from his employment. On September 28, he had a meeting with Jeff Marrett and
Glenn Wyman from Respondent's Mine Operations Department (Tr. I:
150-151). They discussed with him his comment over the radio to
Mr. Paules (Tr. I: 151).
On October 3, 1994, the Mine Operations Department
recommended tha~ Mr. Wallace be terminated (Exhibit 7 to Wallace
Affidavit). On October 10, 1994, Wallace met with Charles Geary,
Vice-President and General Manager of the mine, to appeal his
termination . At this meeting, Wallace told Geary that he
believed that he was being terminated because he had inquired
about a ~miners' representative" at the mine and because he had
· contacted MSHA about safety and health concerns at the mine
{Geary affidavit, Tr. I: 124-25, 139-40). Mr. Geary ratified
Complainant's termination (Exh. 8 to Wallace Affidavit).
Evidence that is uncontroyerted at the present time.

but not necessarily undisputed; Evidence that is disputed
Complainant alleges that the comments for which he was
counseled in November 1993, concerned safety. He asserts that
Respondent left one operator to run a large electric shovel by

2

A •delay-80" is an unscheduled 15-minute break to be taken
at a driver's discretion .
To take more than two delay-Sos,
a driver needed supervisory approval (Sled affidavit p. 4,
paras . 14-16). The purpose of the •delay-80" is to combat
fatigue. Drivers are also allowed to take unscheduled bathroom
breaks by entering •delay-40" into the computer onboard their
trucks (Sled affidavit para. 14).

105

himself. Wallace says his comments over the radio were intended
to raise concerns over the safety of this decision _(Tr. II: 28)
~

On July 28, 1994, Complainant contacted State of Nevada Mine
Safety officials to complain of a lack of air conditioning in his
haul truck (Tr. I: 68). The air conditioning had not been
working for s-~ shifts prior to this telephone call (Tr. I: 70).
Wallace had brought this to Respondent's attention without result
(Tr. I: 69). The day after his call the air conditioning was
repaired (Tr. I: 73).
·wallace never informed management of this phone call and
has no direct evidence that Respondent knew of this call. He
infers that Respondent's management was aware of his complaint
to the State by virtue of the fact that the truck was repaired
immediately after the call and the fact that he informed many
fellow miners that he made the call. Respondent may have
surmised that he made the call if State officials contacted it
and mentioned the number of the truck Wallace operated (Tr. I:
72-75} . Wallace also believes that comments made by a supervisor
indicate management's awareness of the call (Tr. I: 91-98). I .
conclude that this call constitutes protected activity under
section lOS (c } of the Act. Wallace was . required to keep the
windows and doors of. his truck closed to minimize exposure to
smoke and dust (Tr . I: 77). This may also have been neces~ary to
maintain his noise exposure within permissible limits .
Between September 1 and September 10, 1994, Wallace
contacted State mine inspector Norman Pickett on at least
two occasions (Tr . I: 47-50}. He asked Pickett about the
procedures for designating a "miners' representative3 " at
Respondent's mine (Tr. I: 51). He had a similar discussion
with Federal MSHA Inspector James Watson during this period
(Tr . I: 61-62). There is no evidence that Respondent was aware
of either inquiry.

A "miners' representative" ·is a person designated by two or
more miners to represent them during MSHA inspections and to file
formal safety and health complaints with MSHA, 30 C.F.R. Part 40 .
3

106

Wallace also discussed the procedure and need for a ~miners'
representative" with two fellow miners (Tr. I: 47-49, 63). He
also claims to have had a discussion about ~miners representatives" with Glenn Wyman, a member of Barrick management on
September 17, 1994 (Tr. 78-79) . That Wallace discussed -miners'
representatives" with Wyman is disputed by Respondent (Sled
affidavit, page 10-11, paragraphs 38 and 39).
On September 26, 1994, Wallace left a message with Federal
MSHA that the air conditioning in his truck was not operating
again (Tr. I: 75). He has no information indicating that
Respondent knew of this call (Tr. I: 75).
Analysis of Complainant's motio~ for summary decision
Section 105 .(c) (1) of the Federal Mine Safety and Health Act
provides that:
No person shall discharge or in any manner
discriminate against or cause to be discharged
or cause discrimination against or otherwise
interfere with the exercise of the statutory
rights of any . . . miner because such miner
.. . has
filed or made a complaint under or
related to this Act, including a complaint
notifying the operator or the operator's agent
.. . of an alleged danger or safety or health
violation ... or because such miner ... has
instituted or caused to be instituted any
proceeding under or related to this Act .. .
or because of the exercise by such miner . . .
of any statutory right · afforded by this Act.
The Federal Mine Safety and Health Review Commission has
enunciated the general principles for analyzing discrimination
cases under the Mine Act in Sec. ex rel. Pasula v. Consolidation
Coal Co., 2 FMSHRC 2786 (October 1980), rev'd 'on ·other grounds
sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211
(3d Cir. 1981), and Sec. ex rel,' Robinette v. United castle
Coal Co., 3 FMSHRC 803 (April 1981). In these cases, the
Commission held that a complainant establishes a prima facie case

~07

of discrimination by showing 1) that he engaged in protected
activity and 2) that an adverse action was motivated in part
by the protected activity.
The operator may rebut the prima f acie case by showing
either that no protected activity occurred, or that the adverse
action was in no part motivated by the pr9tected activity. If
the operator cannot thus rebut the prima facie case, it may still
defend itself by proving that it was motivated in part by the
miner's unprotected activities, and that it would have taken the
adverse action for the unprotected activities alone.
Pursuant to the Commission's Rules of Procedure at 29 C.F.R.
§2700.67(b), a motion for summary decision shall be granted only
if the record shows:
(1) That there is no genuine issue as to any material
fact; and
(2) That the moving party is entitled to summary
decision as a matter of law.
Wallace's motion alleges that his termination resulted from
his oral expressions of acute health and safety concerns and his
expression of interest in the appointment of a miners'
representative. Complainant has not established that there is
no genuine issue as to whether there was a relationship between
his inquiry as to the miners' representatives, or his calls to
state and federal mine safety officials and his termination.
What is beyond dispute is that Complainant's termination
would not have occurred but for his radio comment of
September 27, . 1994. If I were to conclude that the comment
was protected activity under section lOS(c) I would grant
Complainant's motion for summary.decision. However, I reach
the opposite conclusion and thus deny the motion .
A good faith safety or health complaint made to management
is protected by section lOS(c). However, Mr. Wallace has not
established that his comment was a safety and health complaint.
Wallace contends that he thought Respondent's new system for
-assigning lunch breaks was dangerous because it left some
equipment operators with seven hours until ·the end of the shift

108

with only one 15-minute break {Tr I: 166-68, Sled affidavit
page 3, para. 8; page 4, para. 13).
I find, however, on the basis of the evidence before me·,
that Wallace's radio communication was not a good faith safety
complaint. First of all, it was not directed to management,
but instead was directed to fellow-miner David Paules and was
calculated to encourage Paules to disregard company policy with
regard to lunch breaks. Second of all, as Wallace concedes in
his ·deposition testimony, he had no grounds for concluding that
Paules' objection to an early lunch-break was made for safety
reasons (Tr. II : 48).
The evidence before me is insufficient to indicate that
there was anything inherently hazardous about Respondent's new
lunch break policy for its night shift. In this regard, I note
that the Mine Communication Sheet mentioned in paragraph 3(b)
of Mr. Wallace ' ·s affidavit and attached to that affidavit,
appears to allow. for more than a 15-minute break if deemed
necessary by a supervisor . More than two "delay 80" breaks in
one shift also can be taken with the approval of a supervisor
(Sled affidavit page 4, para. 16).
In conclusion, I find that Mr. Wallace's comment of
September 27, 1994, was not protected activity and that he has
not established that Respondent would not have fired him but
for any other protected activities. Therefore, his motion is
denied .
Analysis of Respondent's motion for summary decision
Complainant, in the record before me, has not made a
prima facie case of discrimination. He has shown that ~e
engaged in protected activities. These are his calls to state
and federal MSHA, and his inquiries regarding miners' representatives. He has not shown thab his discharge was motivated
in part by these activities.
In this regard, there are unresolved issues of fact
regarding Respondent's knowledge of some of these activities.
The evidence of Respondent's animus regarding these activities,
even as alleged, is very weak. Further, with the exception of
his alleged conversation with Mr . Wyman on September 17, 1994,

109

I would not inf er any relationship between the prot~cted
activities and his discharge from their timing·.
Wallace contends that he told Wyman on September 17,
that he he would like to talk to him about having a miners'
representative at the mine. According to Wallace, Wyman's
response was, "[t]here is no need for a Miners' Representative
at Barrick. We have the Open-Door Policy." (Tr. I: 82-83).
Even accepting Wallace's version of this conversation, ·it would
be difficult to infer from it that he was terminated in part
because of this encounter. Nevertheless, I am inclined to offer
Complainant the opportunity to prove that there was such a
relationship through the live testimony of Mr. Wallace, and other
evidence. I therefore deny Respondent's motion for summary
decision.
At this juncture, it strikes me that Complainant has several
options:
Rely on the evidence already submitted and petition the
Commission for review of my conclusion that his radio communication of September 27, 1994, was not protected by section lOS(c}
of the Mine Act;
1.

2. Try to convince me through live testimony and/or o~her
additional evidence that he would not have been discharged but
for other alleged protected activities, such as the contacts
with MSHA and his inquiries regarding miners' representatives.

Therefore, this matter is scheduled for hearing on
March 5 and 6, 1996, at 9:00 a.m. in Elko, Nevada,
at a site · to be determined. Complainant is to notify me and
opposing counsel no later than February 5, 1996, .as to ·the nature
of the evidence it intends to introduce. Respondent is to notify
me and opposing counsel no later ~han February 20, 1996, as to
the nature of the evidence it intends to introduce.

~~
J. Amchan

Administrative Law Judge

llo

Distribution:
James L . Kennedy, Jr., Esq., P.O. Box 2165, Ketchum,
ID 83340 (Certified Mail}
Charles R. Zeh, Esq., Zeh, Polaha, Spoo & Hearne,
450 Marsh Ave., Reno, NV 89509 (Certified Mail}

/lb

111

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
6203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

January 24, 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket Nos. LAKE 94-72, etc.
Buck Creek Mine

BUCK CREEK COAL INC.,
Respondent
ORDER DENYING
CERTIFICATION FOR lNTBRLOCQTORY REVIEW
On November 14, 1995, an order was issued granting a
continued stay of 45 orders and citations, found in 14 civil
penalty dockets, in these cases. Buck Creek Coal, Inc.,
17 FMSHRC 2149 (Judge Hodgdon, November. 1995 ) . On December 19, ·
1995, Buck Creek file~ a motion requesting certification of that
order to the Commission for interlocutory review. On January 12,
1996, the Secretary filed an opposition to the motion. 1
The order did not involve a controlling question of law, the
immediate review of which would materially advance the final
disposition of these proceedings. Buck Creek Coal Inc., 17
FMSHRC 1677 (October 1995) . In addition, the stay expired on
this date, making the motion moot. Accordingly, the motion. to
certify is DENIED.

. Administrative Law Judge

1

I take note of the fact that the federal government,
including the Solicitor's office and the Commission's Office of
Administrative Law Judges, was not in operation from December 18,
1995, until January 5, 1996. In addition, all government offices
in the Washington, D.C., area were closed due to weather
conditions January 8-10 and 12, 1996.

112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

January 25, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket Nos. LAKE 94-72, etc.

I

Buck Creek Mine

BUCK CREEK COAL INC.,
Respondent
ORDER DENYING BECQNSIDERATION

Mm
DENYING CERTIFICATION FOR INTERLOCUTORY REVIEW

On December 8, 1995, an order was issued in these cases
granting, in part, and denying, in part, Buck Creek's motion t.o
compel the Secretary to produce certain documents. The
Respondent now seeks reconsideration, or in the alternative
certification for interlocutory review, of the denial of its
motion concerning memoranda relating to knowing/wilful violations
and Section 110 files, Section 110 of the Federal Mine Safety and
Health Act of 1977, 30 u .s.C:. § 820. The Secretary opposes both
requests. For the reasons set forth below, the motion is denied .
The motion for reconsideration has not identified any
material factual or legal issues which have not already been
considered and addressed. Therefore, it is DENIED. See Monterey
Coal Co., 5 FMSHRC 1399 (August 1~83).
Commission Rule 76, 29 C.F.R. § 2700.76, requires that
before a ruling can be certified for interlocutory review, the
judge must conclude that it involves a controlling question of
law, the immediate review of which will materially advance the
final disposition of the proceeding. Ruling that the memoranda
and files are protected from discovery does not involve such a

113

question.
See Asarco, Inc., 14 FMSHRC 1323, 1328 (August 1992);
In Re: Contests of Respirable Dust Sample Alteratio~ Citations,
14 FMSHRC . 987, 1004 (June 1992}. Accordingly, the motion for
certification for interlocutory review is DENIED

Administrative Law Judge
Distribution:
Henry Chajet, Esq., Fiti A. Sunia, Esq., Patton Boggs, L.L.P.,
2550 M Street, N.W., Washington, DC 20037-1350 (Certified Mail)
Rafael Alvarez, . Esq. , Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, Chicago, IL 60604 (Certified
Mail)
Thomas A. Mascolino, Esq., Deputy Associate Solicitor , Office of
' the Solicitor, Mine Safety and Health, U.S. Department of Labor,
4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)
/lt

114

~ .S. GOVERNMENT PRJHT!NG OFFICE :

1996 - 405-710/53376

